Exhibit 10.2


EXECUTION VERSION







--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT


dated as of May 12, 2017


among


TYSON FOODS, INC.,
as the Company


The Subsidiary Borrowers Party Hereto,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


__________________________




MORGAN STANLEY SENIOR FUNDING, INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, COBANK, ACB, RBC CAPITAL
MARKETS and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners


MORGAN STANLEY SENIOR FUNDING, INC., BANK OF AMERICA, N.A.
and BARCLAYS BANK PLC,
as Syndication Agents


COBANK, ACB, COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
and RBC CAPITAL MARKETS,
as Documentation Agents

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


Exhibit 10.2


TABLE OF CONTENTS
 
 
Page


 
 
 
Article I
Definitions
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
26


SECTION 1.03.
Terms Generally
26


SECTION 1.04.
Accounting Terms; GAAP
27


SECTION 1.05.
Currency Translations
27


 
 
 
Article II
The Credits
28


SECTION 2.01.
The Commitments
28


SECTION 2.02.
Loans and Borrowings
28


SECTION 2.03.
Requests for Revolving Borrowings
29


SECTION 2.04.
Swingline Loans
29


SECTION 2.05.
Incremental Commitments
31


SECTION 2.06.
Letters of Credit
33


SECTION 2.07.
Funding of Borrowings
38


SECTION 2.08.
Interest Elections
38


SECTION 2.09.
Termination and Reduction of Commitments
40


SECTION 2.10.
Repayment of Loans; Evidence of Debt
40


SECTION 2.11.
Prepayment of Loans
41


SECTION 2.12.
Fees
42


SECTION 2.13.
Interest
43


SECTION 2.14.
Alternate Rate of Interest
43


SECTION 2.15.
Increased Costs
44


SECTION 2.16.
Break Funding Payments
45


SECTION 2.17.
Taxes
46


SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
49


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
52


SECTION 2.20.
Additional Subsidiary Borrowers
52


SECTION 2.21.
Defaulting Lenders
53


SECTION 2.22.
Illegality
54


 
 
 
Article III
Representations and Warranties
55


SECTION 3.01.
Organization; Powers
55


SECTION 3.02.
Authorization; Enforceability
55


SECTION 3.03.
Governmental Approvals; No Conflicts
55


SECTION 3.04.
Financial Condition; No Material Adverse Change
55


SECTION 3.05.
Properties
56


SECTION 3.06.
Litigation and Environmental Matters
56


SECTION 3.07.
Compliance with Laws and Agreements
56


SECTION 3.08.
Investment Company Status
56


SECTION 3.09.
Taxes
57


SECTION 3.10.
ERISA
57





i

--------------------------------------------------------------------------------

Exhibit 10.2


SECTION 3.11.
Disclosure
57


SECTION 3.12.
Insurance
57


SECTION 3.13.
Use of Proceeds; Margin Regulations
57


SECTION 3.14.
Labor Matters
58


SECTION 3.15.
Subsidiaries
58


SECTION 3.16.
Event of Default
58


SECTION 3.17.
Sanctions
58


SECTION 3.18.
Money Laundering, FCPA and Counter-Terrorist Financing Laws
58


 
 
 
Article IV
Conditions
58


SECTION 4.01.
Effective Date
58


SECTION 4.02.
Each Credit Event
60


SECTION 4.03.
Initial Credit Event for Each Additional Subsidiary Borrower
60


 
 
 
Article V
Affirmative Covenants
61


SECTION 5.01.
Financial Statements and Other Information
61


SECTION 5.02.
Notices of Material Events
63


SECTION 5.03.
Existence; Conduct of Business
64


SECTION 5.04.
Payment of Obligations
64


SECTION 5.05.
Maintenance of Properties
64


SECTION 5.06.
Books and Records; Inspection Rights
64


SECTION 5.07.
Compliance with Laws
64


SECTION 5.08.
Use of Proceeds
65


SECTION 5.09.
Insurance
65


SECTION 5.10.
Further Assurances
65


 
 
 
Article VI
Negative Covenants
65


SECTION 6.01.
Indebtedness
65


SECTION 6.02.
Liens
68


SECTION 6.03.
Fundamental Changes; Business Activities
69


SECTION 6.04.
Asset Sales
70


SECTION 6.05.
Swap Agreements
70


SECTION 6.06.
Transactions with Affiliates
70


SECTION 6.07.
Interest Expense Coverage Ratio
70


SECTION 6.08.
Debt to Capitalization Ratio
70


 
 
 
Article VII
Events of Default
71


 
 
 
Article VIII
The Administrative Agent
73


 
 
 
Article IX
Miscellaneous
75


SECTION 9.01.
Notices
75


SECTION 9.02.
Waivers; Amendments
77


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
78


SECTION 9.04.
Successors and Assigns
80


SECTION 9.05.
Survival
84





ii

--------------------------------------------------------------------------------

Exhibit 10.2


SECTION 9.06.
Counterparts; Integration; Effectiveness
84


SECTION 9.07.
Severability
85


SECTION 9.08.
Right of Setoff
85


SECTION 9.09.
Governing Law; Jurisdiction; Venue; Consent to Service of Process
85


SECTION 9.10.
WAIVER OF JURY TRIAL
86


SECTION 9.11.
Headings
86


SECTION 9.12.
Confidentiality
86


SECTION 9.13.
USA PATRIOT Act
87


SECTION 9.14.
No Fiduciary Relationship
87


SECTION 9.15.
Interest Rate Limitation
88


SECTION 9.16.
Company
88


SECTION 9.17.
Release of Guarantees
88


SECTION 9.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
89


SECTION 9.19.
Amendment and Restatement
89


 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 1.01 – Commitment Schedule
 
Schedule 3.06 – Disclosed Matters
 
Schedule 3.12 – Insurance
 
Schedule 3.15 – Subsidiaries
 
Schedule 6.01 – Existing Indebtedness
 
Schedule 6.02 – Existing Liens
 
Schedule 9.04(c)(vi) – Voting Participants
 
 
 
 
EXHIBITS:
 
 
Exhibit A – Form of Assignment and Assumption
 
Exhibit B – Form of Guarantee Agreement
 
Exhibit C – Form of Borrowing Request
 
Exhibit D – Form of Interest Election Request
 
Exhibit E – Form of Compliance Certificate
 
Exhibit F – Form of Revolving Note
 
Exhibit G – Form of Borrower Joinder Agreement
 
Exhibit H – Form of Borrower Termination Agreement
Exhibit I – Form of U.S. Tax Compliance Certificate
 
Exhibit J – Form of Solvency Certificate
 





iii

--------------------------------------------------------------------------------


Exhibit 10.2


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 12, 2017 (as it may be
amended or modified from time to time, this “Agreement”), among TYSON FOODS,
INC., a Delaware corporation (the “Company”), in its capacity as a Borrower (as
defined below), certain Subsidiaries of the Company that may be Subsidiary
Borrowers from time to time, the Lenders from time to time party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
WHEREAS, the Company is party to that certain Credit Agreement, dated as of
September 25, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), by and among the Company, the subsidiary borrowers from time
to time party thereto, the lenders from time to time party thereto and the
Administrative Agent; and
WHEREAS, in accordance with Section 9.02(b) of the Existing Credit Agreement,
the Company, the Administrative Agent and the Lenders party hereto agree,
subject to the limitations and conditions set forth herein, to amend and restate
the Existing Credit Agreement as set forth in this Agreement;
NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
Definitions


SECTION 1.01. Defined Terms. As used in this Agreement and in any Schedules and
Exhibits to this Agreement, the following terms have the meanings specified
below:


“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Article VIII.
“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.
“AdvancePierre” means AdvancePierre Foods Holdings, Inc., a Delaware
corporation.
“AdvancePierre Notes” means AdvancePierre’s 5.50% Senior Notes due 2024.
“AdvancePierre Notes Premium Amount” means the aggregate amount of make-whole
payments, premiums and other amounts paid in excess of the face amount of
AdvancePierre Notes prepaid or redeemed which constitutes interest expense in
accordance with GAAP or would constitute “Consolidated Cash Interest Expense”
but for the last sentence of the definition of such term.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.06, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted
Eurocurrency Rate for deposits in dollars with a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum. For purposes of clause (c) above, the Adjusted
Eurocurrency Rate on any day shall be based on the rate per annum appearing on
the applicable Reuters screen page (currently page LIBOR01) displaying interest
rates for dollar deposits in the London interbank market (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate, as the case may be.
“Applicable Percentage” means at any time, with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment, in each case,
at such time. If, however, the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Rate” means for any day, with respect to the facility fee or to any
ABR Loan or Eurocurrency Loan, the applicable rate per annum set forth below
under the caption “Facility Fee”, “ABR Spread” or “Eurocurrency Spread”, as the
case may be, based upon the Ratings on such date:
Ratings Level
Facility Fee Rate
Eurocurrency Spread
ABR Spread
Level 1
A-/A3/A- or above
0.100%
0.900%
0.000%
Level 2
BBB+/Baa1/BBB+
0.125%
1.000%
0.000%
Level 3
BBB/Baa2/BBB
0.150%
1.100%
0.100%
Level 4
BBB-/Baa3/BBB-
0.200%
1.300%
0.300%



2

--------------------------------------------------------------------------------





Level 5
BB+/Ba1/BB+ or lower or no Rating
0.25%
1.5%
0.5%

In the event the Ratings fall within different Levels, the Facility Fee and
Spreads will be based upon the Level in which two of the Ratings fall, or, if no
two Ratings are in the same Level, then the Facility Fee and Spreads will be
based upon the Rating Level that is between the Rating Levels of the other two
Rating Agencies. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
non-availability of such Ratings from such rating agency and, pending the
effectiveness of any such amendment, the rating of such Rating Agency shall be
determined by reference to the rating most recently in effect from such Rating
Agency prior to such change or cessation.    
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means the Joint Lead Arrangers named on the cover of this Agreement.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as such may be amended, supplemented
or replaced).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit G.
“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit H.


3

--------------------------------------------------------------------------------





“Borrowers” means, collectively, the Company and any Subsidiary Borrowers.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, and (b) a Swingline Loan.
“Borrowing Request” means a request by the Company on behalf of a Borrower for a
Borrowing of Revolving Loans in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Company or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Company held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall,
in each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Charges” has the meaning set forth in Section 9.15.
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Class” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


4

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder (including the aggregate amount of all such Lender’s
Incremental Commitments), expressed as an amount representing the maximum
permissible amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
2.19(b) or 9.02(c), and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial amount of the Total Commitment is
$1,500,000,000.
“Commitment Schedule” means Schedule 1.01 attached hereto.
“Commitment Termination Date” means the fifth anniversary of the Effective Date.
“Company” has the meaning assigned to such term in the preamble to this
Agreement.
“Competitor” means any Person that competes with the Company and its
Subsidiaries in the industries in which they conduct their business and is
identified in writing to the Administrative Agent (or is a reasonably
identifiable Affiliate of such Person).
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Company and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Company and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Company or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of the AdvancePierre Notes) and (v) to the extent not
otherwise included in Consolidated Interest Expense, commissions, discounts,
yield and other fees and charges incurred in connection with Securitization
Transactions which are payable to any Person other than the Company or any
Subsidiary, and any other amounts comparable to or in the nature of interest
under any Securitization Transaction, including losses on the sale of assets
relating to any receivables securitization transaction accounted for as a “true
sale”, minus (b) the sum of (i) to the extent included in Consolidated Interest
Expense for such period, noncash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period, (ii) to the extent included in Consolidated Interest Expense for such
period, noncash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, and (iii) to the extent
included in such Consolidated Interest Expense for such period, noncash amounts
attributable to Swap Agreements pursuant to GAAP, including as a result of the
application of ASC 815. For purposes of calculating Consolidated Cash Interest
Expense for any period, if during such period the Company or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated Cash Interest Expense for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b). The
AdvancePierre Notes Premium Amount paid to holders


5

--------------------------------------------------------------------------------





of the AdvancePierre Notes in connection with the prepayment or redemption
thereof shall be disregarded for purposes of calculating Consolidated Cash
Interest Expense for any period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided, that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it being understood that the provision of cash collateral shall not
constitute a “payment” for these purposes)), and (vi) noncash charges (including
goodwill writedowns) for such period (provided, that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided, that any cash received with respect to any such noncash gain
shall be added in computing Consolidated EBITDA during the period in which such
cash is received) and (iii) nonrecurring noncash gains for such period
(provided, that any cash received with respect to any such nonrecurring noncash
gain shall be added in computing Consolidated EBITDA during the period in which
such cash is received), all determined on a consolidated basis in accordance
with GAAP. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b).
“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Company
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its consolidated Subsidiaries for such period (taken as
a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that (other than for purposes of
any calculation made on a Pro Forma Basis) there shall be excluded from
Consolidated Net Income the net income (or loss) of (a) any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Company or
any of its consolidated Subsidiaries or is merged into or consolidated with the
Company or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Company or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Company and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Company
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Company and its consolidated Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP.


6

--------------------------------------------------------------------------------





“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity as of such date, determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Covered Notes” means each of (x) the Company’s 7.00% Notes due 2018, 2.65%
Notes due 2019, 4.50% Senior Notes due 2022, 3.95% Notes due 2024, 7.00% Senior
Notes due 2028, 4.88% Notes due 2034 and 5.15% Notes due 2044 and (y) the 4.10%
Notes due 2020 and 6.13% Notes due 2032 of Hillshire Brands.
“Credit Exposure” means, with respect to any Lender at any time, the sum,
without duplication, of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date, to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the Company
or any Subsidiary (other than a Variable Interest Entity that is not an SPE
Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that is owed to the Company or any Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Company or any Subsidiary.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund its portion of any Borrowing, or any portion of its
participation in any Letter of Credit or Swingline Loan, within three Business
Days of the date on which it shall have been required to fund the same unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination in good faith that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) notified the Company, the Administrative
Agent, any Issuing Lender, any Swingline Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit generally (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination in good
faith that a condition precedent to funding (which condition precedent, together
with any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within three Business Days


7

--------------------------------------------------------------------------------





after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans; provided, that such Lender will cease to be a Defaulting Lender upon
providing such confirmation as requested, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is determined by a
Governmental Authority to be insolvent or has a direct or indirect parent
company that has become or is insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
direct or indirect parent company that has become the subject of a public
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian publicly
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless in the case of any Lender referred to in clause (e)(i) or (e)(ii) above,
the Company, the Administrative Agent, each Swingline Lender and each Issuing
Lender shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder or (iii) become the subject of a Bail-In Action or has a direct or
indirect parent company that has become the subject of a Bail-In Action;
provided, that for purposes of this clause (e), a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by any
Governmental Authority or instrumentality thereof.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date one year after the Commitment Termination
Date; provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control”
occurring prior to the date one year after the Commitment Termination Date shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations under the Loan


8

--------------------------------------------------------------------------------





Documents that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which date was
May 12, 2017.
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


9

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the complete or partial
withdrawal of the Company or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Company or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which any Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which any Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; and (j) any other event or condition which constitutes or might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided, that the Eurocurrency
Rate will in any event be deemed to be not less than 0.00% per annum. If no such
rate shall be available for a particular Interest Period but rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Eurocurrency Rate for such Interest Period shall be the Interpolated Rate.
“Event of Default” has the meaning assigned to such term in Article VII.


10

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Foreign Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Foreign Lender with respect to any payment
made by or on account of any obligation of a Loan Party pursuant to a law in
effect at the time such Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)), becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Taxes under Section 2.17(a) or 2.17(c), (c) Taxes
attributable to a Lender’s failure to comply with Section 2.17(f) or (d) any
Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.
“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.05(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Receiver” means any Person that receives any fees under Section 2.12.
“Fitch” means Fitch Ratings, Inc., and any successor to its rating agency
business.
“Foreign Lender” means any Lender or Issuing Lender, (a) with respect to any
Borrower other than a U.S. Borrower and any Tax, that is treated as foreign by
the jurisdiction imposing such Tax, and (b) with respect to any U.S. Borrower
that (1) is not a “United States person” as defined by Section 7701(a)(30) of
the Code (a “U.S. Person”), or (2) is a partnership or other entity treated as a
partnership for United States federal income tax purposes that is a U.S. Person,
but only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
United States federal income tax purposes) are not U.S. Persons.


11

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, (b)
the Accounting Standards Codification of the Financial Accounting Standards
Board, (c) such other statements by such other entity as are approved by a
significant segment of the accounting profession and (d) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body such as the European Union or the
European Central Bank) having jurisdiction over the Company, any Subsidiary or
any Lender, as the context may require.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means any Guarantee Agreement entered into among the
Borrowers, any Subsidiary Guarantors and the Administrative Agent with respect
to the Obligations, substantially in the form of Exhibit B.
“Guarantee Requirement” means the requirement that:
(a)    if any Subsidiary of the Company shall be or become actually or
contingently liable under any Guarantee for any Material Indebtedness of the
Company, the Administrative Agent shall have received a Guarantee Agreement or
supplement thereto, as applicable, duly executed and delivered on behalf of such
Subsidiary, together with documents and opinions of the type referred to in
Sections 4.01(a)(iii) and 4.01(b) with respect to such Subsidiary; and
(b)    if the Company shall be or become actually or contingently liable under
any Guarantee for any Material Indebtedness of AdvancePierre or any of its
Subsidiaries, the Administrative Agent shall have received a Guarantee Agreement
or supplement thereto, as applicable, duly executed and delivered on behalf of
AdvancePierre and/or each such Subsidiary, as applicable, together with
documents and opinions of the type referred to in Sections 4.01(a)(iii) and
4.01(b) with respect to such Subsidiary.


12

--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“Hillshire Brands” means The Hillshire Brands Company, a Maryland corporation.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.05, to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Credit
Exposure under such Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.05.
“Incremental Lender” means a Lender with an Incremental Commitment.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.
“Indebtedness” of any Person, means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case, entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation)), (e) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (f) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than obligations with respect to letters of
credit securing obligations (other than obligations of other Persons described
in clauses (a) through (e) above) entered into in the ordinary course of
business of such Person to the extent such letters of credit are not drawn upon
or, if and to the extent drawn upon, such drawing is reimbursed no later than
the tenth Business Day following payment on the letter of credit), (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified Equity Interests in such Person, valued, as of
the date of determination, at the greater of (i) the maximum aggregate amount
that would be payable upon maturity, redemption, repayment or repurchase thereof
(or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and


13

--------------------------------------------------------------------------------





(ii) the maximum liquidation preference of such Disqualified Equity Interests,
(i) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, the amount of such Indebtedness
being deemed to be the lesser of the fair market value (as determined reasonably
and in good faith by the Chief Financial Officer of the Company) of such
property or assets and the amount of the Indebtedness so secured, (j) all
Guarantees by such Person of Indebtedness of others, and (k) all obligations of
such Person in respect of Securitization Transactions (valued as set forth in
the definition of Securitization Transaction). Indebtedness shall not include
obligations under any operating lease of property that is not capitalized on the
balance sheet of the Company or any Subsidiary, except that Synthetic Lease
Obligations shall constitute Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such other Person, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor. Notwithstanding the foregoing, in
connection with the purchase by the Company or any Subsidiary of any business,
the term “Indebtedness” will exclude post-closing payment adjustments to which
the seller may become entitled to the extent such payment is determined by a
final closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid within 60 days
thereafter. The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all obligations as described above;
provided, however, that, in the case of Indebtedness sold by the obligor at a
discount, the amount of such Indebtedness at any time shall be the accreted
value thereof at such time. Except as otherwise expressly provided herein, the
term “Indebtedness” shall not include cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Company and its
consolidated Subsidiaries of the types referred to in clauses (a), (b), (d), (e)
and (k) (as determined in accordance with the second sentence of the definition
of Securitization Transaction) of the definition of Indebtedness plus (2) all
Indebtedness of the Company and its consolidated Subsidiaries of the types
referred to in clauses (f), (i) and (j) of the definition of Indebtedness in
respect of such Indebtedness of others of the types referred to in such clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction), but excluding Guarantees of
third party grower Indebtedness. Any reference in this Agreement to Indebtedness
for Borrowed Money of a Subsidiary shall exclude any Indebtedness of such
Subsidiary that is owed to the Company or another Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Company or any Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, non-credit enhanced (other than by
guarantees of Subsidiaries that also Guarantee the Obligations at such time)
long-term debt for borrowed money.
“Information” has the meaning set forth in Section 9.12.


14

--------------------------------------------------------------------------------





“Interest Election Request” means a request by the Company on behalf of a
Borrower to convert or continue a Revolving Borrowing in accordance with Section
2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each of March, June, September, and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Commitment Termination Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period with a
duration of one month or more shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Eurocurrency Rate for the
longest period for which the Eurocurrency Rate is available that is shorter than
such Interest Period and (b) the Eurocurrency Rate for the shortest period for
which that Eurocurrency Rate is available that is longer than such Interest
Period, in each case, at such time.
“Issuing Lender” means JPMCB, MS Bank, Bank of America, N.A., CoBank, ACB, and
each other Lender designated by the Company as an “Issuing Lender” hereunder
that has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as an issuer of one or more Letters
of Credit hereunder, and its successors in such capacity as provided in Section
2.06(j), in each case, so long as such Person shall remain an Issuing Lender
hereunder. Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender, in which
case the term “Issuing Lenders” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“LC Collateral Account” has meaning set forth in Section 2.06(k).
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have


15

--------------------------------------------------------------------------------





not yet been reimbursed by or on behalf of the applicable Borrower at such time.
The LC Exposure of (i) any Issuing Lender at any time shall be the total LC
Exposure with respect to all Letters of Credit issued by such Issuing Lender at
such time and (ii) any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 9.04, other
than any such Person that shall have ceased to be a party hereto pursuant to
Section 9.04. Unless the context otherwise requires, the term “Lenders” includes
each Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, any Borrower Joinder
Agreement, any Guarantee Agreement and any Borrower Termination Agreement, as
well as all other agreements, instruments, documents and certificates identified
in Section 4.01 or otherwise executed and delivered by any Borrower or any
Subsidiary to, or in favor of, the Administrative Agent or any Lenders,
including all powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and other written materials whether heretofore, now
or hereafter executed by or on behalf of any Borrower or any Subsidiary, or any
employee of any Borrower or any Subsidiary, and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
“Loan Party” means each Borrower and each other Domestic Subsidiary that is a
party to a Loan Document.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Revolving Loans and Swingline Loans.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Company and its Subsidiaries), of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.


16

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Company and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Administrative Agent, the Lenders or any
Issuing Lender under this Agreement or any other Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Company and its Subsidiaries), of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Company or any Subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided, that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $50,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate outstanding principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary of the Company that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Company or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Company, in each
case, as of the end of or for the most recent period of four consecutive fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Company ended April 1, 2017); provided, that
if at the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Company or 10% of the consolidated revenues of the Company
(calculated without duplication of assets or revenues), then one or more of such
excluded Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated.
“Maximum Rate” has the meaning set forth in Section 9.15.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“MS Bank” means Morgan Stanley Bank, N.A.


17

--------------------------------------------------------------------------------





“MSSF” means Morgan Stanley Senior Funding, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NLRC” has the meaning assigned to such term in the definition of “Philippines
NLRC Award”.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Notice of Objection” has the meaning assigned to such term in Section 2.20.
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of LC Disbursements, interest thereon (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrowers to any of the Lenders
under any Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned an interest in any Loan or
Loan Document, engaged in any other transaction pursuant to, or enforced, any
Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Company under Section 2.19(b) or Section 9.02(c)).
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.


18

--------------------------------------------------------------------------------





“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries;
(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided, that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Company or any of its
Subsidiaries in excess of those required by applicable banking regulations;
(h)    Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;


19

--------------------------------------------------------------------------------





(i)     any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j)    rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program; and
(k)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and its Subsidiaries in the ordinary course of
business;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Company and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Company and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN, W-8BEN-E or W-8IMY
(together with, if applicable, one of the aforementioned forms duly completed
from each direct or indirect beneficial owner of such Fee Receiver) or any
successor thereto that entitle such Fee Receiver to a complete exemption from
U.S. withholding tax on such payments (provided, that, in the case of the
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a Fee Receiver
providing such form shall qualify as a Permitted Fee Receiver only if such form
establishes such exemption on the basis of the “business profits” or “other
income” articles of a tax treaty to which the United States is a party and
provides a U.S. taxpayer identification number), in each case, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Administrative Agent to determine whether such Fee
Receiver is entitled to such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Philippines NLRC Award” means the award of damages against a Subsidiary of the
Company by the National Labor Relations Council of the Department of Labor and
Employment of the Republic of the Philippines (“NLRC”) more fully described in
the Report on Form 8-K filed by the Company with the SEC on December 20, 2016,
and any awards in related actions, as such awards may be modified by the NLRC or
any other body, and any judicial decree affirming, modifying or enforcing such
awards.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by any Borrower or
any ERISA Affiliate.
“Prime Rate” means, as of any day, the rate of interest per annum publicly
announced by JPMCB as its prime rate in effect on such day at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.


20

--------------------------------------------------------------------------------





“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of such period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of such period (it being understood that,
in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).
“Proceeding” has the meaning set forth in Section 9.03(b).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“Rating Agencies” means Moody’s, S&P and Fitch.
“Ratings” means the public ratings from time to time established by Moody’s, S&P
and Fitch for the Index Debt of the Company (or, at any time when no Index Debt
of the Company shall be outstanding, (a) the Company’s corporate credit rating
then in effect from S&P, (b) the Company’s corporate family rating then in
effect from Moody’s and (c) the Company’s issuer default rating then in effect
from Fitch).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided, that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium (including tender or makewhole premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
it being understood in the case of Replacement Indebtedness that is denominated
in a currency different from that of the applicable Original Indebtedness that
the principal amount of such Original Indebtedness shall be deemed to be equal
to the amount in the currency of such Replacement Indebtedness that is equal to
the principal amount of such Original Indebtedness based on the currency
exchange rates applicable on the date such Replacement Indebtedness is incurred;
(b) the maturity of such Refinancing Indebtedness shall not be earlier, and the
weighted average life to maturity of such Refinancing Indebtedness shall not be
shorter, than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the earlier of (i) the maturity of such Original Indebtedness and (ii) the date
that is six months after the Commitment Termination Date; (d) such Refinancing
Indebtedness shall not constitute an obligation of any Subsidiary that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become) an obligor in respect of such Original Indebtedness


21

--------------------------------------------------------------------------------





(except that Refinancing Indebtedness of any Foreign Subsidiary may be
Guaranteed by any other Foreign Subsidiary organized under the laws of the same
nation as such Foreign Subsidiary), and shall not constitute an obligation of
the Company if the Company shall not have been an obligor in respect of such
Original Indebtedness, and, in each case (except, in the case of Foreign
Subsidiaries, to the extent specified in this clause (d)), shall constitute an
obligation of such Subsidiary or of the Company only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been expressly subordinated to the Obligations, such
Refinancing Indebtedness shall also be expressly subordinated to the Obligations
on terms not less favorable in any material respect to the Lenders; and (f) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof)
(except that Refinancing Indebtedness of any Foreign Subsidiary may be secured
by Liens on assets of any other Foreign Subsidiary organized under the laws of
the same nation as such Foreign Subsidiary) or by any Lien having a higher
priority in respect of the Obligations than the Lien that secured such Original
Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Report” means reports prepared by the Administrative Agent or any other Person
showing the results of inspections with respect to the assets of any Loan Party
from information furnished by or on behalf of any Loan Party, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of Credit Exposures and
unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means any of the president, chief executive officer, Chief
Financial Officer, treasurer, assistant treasurer, controller, chief accounting
officer or the general counsel of the Company but, in any event, with respect to
financial matters, the foregoing Person that is responsible for preparing the
financial statements and reports delivered hereunder.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in a Borrower or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in a Borrower or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing.


22

--------------------------------------------------------------------------------





“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.05(e).
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, that any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Company or any Subsidiary and is leased by the Company or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and any successor to its rating agency business.
“Sanctions” means any economic or financial sanctions or trade embargoes
promulgated, administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the United
Nations Security Council, the European Union or Her Majesty’s Treasury.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning assigned to such term in Section 3.11.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means any arrangement under which the Company or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible. Such “amount” or “principal amount” shall not include any amount
of Indebtedness owing by any SPE Subsidiary to the Company or any Subsidiary to
the extent that such intercompany Indebtedness has been incurred to finance, in
part, the transfers of accounts receivable and/or payment intangibles, interests
therein and/or related assets and rights to such SPE Subsidiary.


23

--------------------------------------------------------------------------------





“Solvency Certificate” means a certificate from the Chief Financial Officer or
other officer of equivalent duties of the Company demonstrating the solvency (on
a consolidated basis) of the Company and its Subsidiaries as of the Effective
Date, on a Pro Forma Basis for the Transactions, substantially in the form of
Exhibit J hereto.
“Settlement” has the meaning set forth in Section 2.04(d).
“Settlement Date” has the meaning set forth in Section 2.04(d).
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Statutory Reserve Rate” means, for an Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Company. Notwithstanding the
foregoing, no Variable Interest Entity (other than an SPE Subsidiary) shall be a
“Subsidiary” under the foregoing clause (b).
“Subsidiary Borrower” means each wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.20, in each case,
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to a
Guarantee Agreement at such time.
“Subsidiary Loan Party” means each Subsidiary that is a Loan Party.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or its Subsidiaries shall be a Swap Agreement.


24

--------------------------------------------------------------------------------





“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of (i) any
Swingline Lender at any time shall be the total Swingline Exposure with respect
to all Swingline Loans made by such Swingline Lender at such time and (ii) any
other Lender at any time shall be its Applicable Percentage of the Swingline
Exposure at such time.
“Swingline Lender” means each of JPMCB and MSSF, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings (including backup
withholding) imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Assets” means the total consolidated assets of the Company and its
Subsidiaries according to the relevant consolidated balance sheet of the
Company.
“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the redemption, defeasance, repurchase or repayment of
certain existing Indebtedness of AdvancePierre and its Subsidiaries, the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents to which they are party, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the continuation or
issuance of Letters of Credit hereunder.
“Type” means, when used in reference to any Loan or Borrowing, whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.


25

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“U.S. Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Company under GAAP as a result of its status as a
variable interest entity.
“Voting Participant” has the meaning assigned to such term in Section
9.04(c)(vi).
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c)(vi).
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing” or “Borrowing of Revolving Loans”),
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing” or a “Eurocurrency Borrowing of Revolving
Loans”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented


26

--------------------------------------------------------------------------------





or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP.
(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.
(b)All pro forma computations required to be made hereunder giving effect to any
Material Acquisition or Material Disposition shall be calculated on a Pro Forma
Basis after giving pro forma effect thereto (and, in the case of any pro forma
computations made hereunder to determine whether a transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation), and, to the extent applicable,
to the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).
SECTION 1.05. Currency Translations. For purposes of any determination under
Section 6.01, 6.02 or 6.05 or under clauses (f), (g) or (k) of Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided, that no
Default or Event of Default


27

--------------------------------------------------------------------------------





shall arise as a result of any limitation set forth in dollars in Section 6.01,
6.02 or 6.05 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable at the time or times Indebtedness, Liens or
Sale/Leaseback Transactions were initially consummated in reliance on the
exceptions under such Sections.


ARTICLE II


The Credits


SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Subsidiary Borrowers from time to time during the Availability Period; provided,
that after giving effect to each such Revolving Loan: (a) such Lender’s Credit
Exposure would not exceed such Lender’s Commitment and (b) the aggregate Credit
Exposures would not exceed the Total Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. All Loans shall be denominated in dollars.
SECTION 2.02. Loans and Borrowings.
(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. Any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Company, on behalf of the applicable
Borrower, may request in accordance herewith. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided,
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Swingline Loan shall be in an amount that is not less than $500,000; provided,
that a Swingline Loan may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment. Borrowings of more than one Class and
Type may be outstanding at the same time; provided, that there shall not at any
time be more than a total of ten Eurocurrency Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Termination Date.
        


28

--------------------------------------------------------------------------------





SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile or other
electronic transmission to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit C signed by the Company (on behalf
of itself or the relevant Borrower). Each such telephonic and written Borrowing
Request shall specify the following information:
(i)the name of the applicable Borrower;
(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07;
and
(vii)that as of such date the conditions set forth in Sections 4.02(a) and (b)
are satisfied.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04. Swingline Loans.
(a)Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time during the
Availability Period; provided, that after giving effect to the making of any
Swingline Loan by any Swingline Lender, (i) the aggregate principal amount of
outstanding Swingline Loans of such Swingline Lender shall not exceed
$50,000,000, (ii) the aggregate Credit Exposure of such Swingline Lender and its
Affiliates shall not exceed the aggregate Commitments of such Swingline Lender
and its Affiliates and (iii) the total Credit Exposures shall not exceed the
Total Commitment; provided, that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.
(b)To request a Swingline Loan from any Swingline Lender, the Company (on behalf
of itself or, if applicable, the relevant Borrower) or the relevant Borrower
shall notify the Administrative Agent of such request by telephone not later
than 2:00 p.m., New York City time, on the day of such proposed


29

--------------------------------------------------------------------------------





Swingline Loan. Each such telephonic request shall be confirmed promptly by
facsimile or other electronic transmission to the Administrative Agent. Each
such notice shall be irrevocable and shall specify the name of the relevant
Borrower, the name of the relevant Swingline Lender, the requested date of the
Swingline Loan (which shall be a Business Day), the amount of the requested
Swingline Loan and the location and number of such Borrower’s account to which
funds are to be disbursed. The Administrative Agent will promptly advise the
relevant Swingline Lender of any such notice received from the Company or the
relevant Borrower. Each applicable Swingline Lender shall make each Swingline
Loan available to the relevant Borrower by means of a credit to the general
deposit account of such Borrower maintained with the Swingline Lenders (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(f), by remittance to the relevant
Issuing Lender).
(c)Each Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by such Swingline Lender. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lenders, such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this clause (c) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this clause (c) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this clause (c), and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lenders. Any amounts received by
any Swingline Lender from the relevant Borrower (or other party on behalf of the
relevant Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this clause (c) and
to the Swingline Lenders, as their interests may appear; provided, that any such
payment so remitted shall be repaid to the Swingline Lenders or to the
Administrative Agent, as the case may be, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this clause (c) shall not relieve
the Borrowers of any default in the payment thereof.
(d)The Administrative Agent, on behalf of the Swingline Lenders, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
12:00 noon, New York City time on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lenders, in the case
of the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to such account of the Administrative
Agent as the Administrative Agent may designate by not later than 2:00 p.m., New
York City time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions


30

--------------------------------------------------------------------------------





precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to the Administrative Agent shall be applied against the amounts of
each Swingline Lender’s Swingline Loans and, together with each Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Lender on such Settlement Date,
the Swingline Lenders shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.07.
(e)All communications with the Lenders on behalf of the Swingline Lenders and
the payment of all amounts owing by the Lenders to the Swingline Lenders, shall
be made solely through the Administrative Agent, and MSSF (in its capacity as a
Swingline Lender) shall have no obligation to communicate with any other Lender
(other than the Administrative Agent), or to monitor any payments with respect
to any Swingline Loans made by MSSF.
SECTION 2.05. Incremental Commitments.
(a)The Company may on one or more occasions, by written notice to the
Administrative Agent, request the establishment, during the Availability Period,
of Incremental Commitments; provided, that the aggregate amount of all the
Incremental Commitments established hereunder shall not exceed $500,000,000
during the term of this Agreement. Each such notice shall specify (A) the date
on which the Company proposes that the Incremental Commitments shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent and each Lender
participating in the requested increase) after the date on which such notice is
delivered to the Administrative Agent, and (B) the amount of the Incremental
Commitments being requested (it being agreed that (x) any Lender approached to
provide any Incremental Commitment may elect or decline, in its sole discretion,
to provide such Incremental Commitment and (y) any Person that the Company
proposes to become an Incremental Lender, if such Person is not then a Lender,
must be approved by the Administrative Agent, each Issuing Lender and each
Swingline Lender (such approval not to be unreasonably withheld)).
(b)The terms and conditions (including the applicable facility fee and interest
rate spreads) of any Incremental Commitment and Loans and other extensions of
credit to be made thereunder shall be identical to those of the Commitments and
Loans and other extensions of credit made hereunder, and shall be treated as a
single Class with such Commitments and Loans; provided, that the Company at its
election may pay upfront or closing fees with respect to Incremental Commitments
without paying such fees with respect to the other Commitments.
(c)The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided, that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments, no Default
shall have occurred and be continuing, (ii) on the date of effectiveness thereof
and after giving effect to the making of Loans and issuance of Letters of Credit
thereunder to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties that are
qualified by materiality shall be true and correct and such representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case, as of such earlier date), (iii) the Company shall make
any payments required to be made pursuant to Section 2.16 in connection with
such Incremental Commitments and the related transactions under this Section,
(iv) the Company shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be


31

--------------------------------------------------------------------------------





requested by the Administrative Agent in connection with any such transaction
and (v) each guarantor (if any) shall have reaffirmed its Guarantee of the
Obligations. Each Incremental Facility Agreement may, without the consent of any
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
give effect to the provisions of this Section.
(d)Upon the effectiveness of an Incremental Commitment of any Incremental Lender
not already a Lender, (i) such Incremental Lender shall be deemed to be a
“Lender” hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders hereunder and under the other
Loan Documents, and (ii) (A) such Incremental Commitment shall constitute (or,
in the event such Incremental Lender already has a Commitment, shall increase)
the Commitment of such Incremental Lender and (B) the Total Commitment shall be
increased by the amount of such Incremental Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Commitment, the Credit Exposure of the Incremental Lender
holding such Commitment, and the Applicable Percentage of all the Lenders, shall
automatically be adjusted to give effect thereto.
(e)On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Commitments shall be deemed to be repaid, (ii) each Incremental
Lender that shall have had a Commitment prior to the effectiveness of such
Incremental Commitments shall pay to the Administrative Agent in same day funds
an amount equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Incremental Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings (as hereinafter defined) and (B) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Existing Revolving Borrowings, (iii) each Incremental Lender that
shall not have had a Commitment prior to the effectiveness of such Incremental
Commitments shall pay to Administrative Agent in same day funds an amount equal
to the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Incremental Commitments) multiplied
by (2) the aggregate amount of the Resulting Revolving Borrowings, (iv) after
the Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference, if positive, between (A) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Existing Revolving Borrowings, and (B) the product of (1) such
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Incremental Commitments, the Borrowers shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
amount for each Borrower equal to the aggregate amount of its Existing Revolving
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Company or such Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Incremental Commitments) and (vii) each Borrower shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Incremental Commitments occurs other than on the last day
of the Interest Period relating thereto.


32

--------------------------------------------------------------------------------





(f)The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in Section
2.05(a) and of the effectiveness of any Incremental Commitments, in each case,
advising the Lenders of the details thereof and of the Applicable Percentages of
the Lenders after giving effect thereto and of the assignments required to be
made pursuant to Section 2.05(e).
SECTION 2.06. Letters of Credit.
(a)Subject to the terms and conditions set forth herein, in addition to the
Loans provided for herein, from time to time during the Availability Period, a
Borrower may request any Issuing Lender to issue, and such Issuing Lender shall
issue (unless the Required Lenders shall have asserted that the conditions set
forth in Section 4.02 with respect to such issuance are not satisfied), Letters
of Credit denominated in dollars for the account of such Borrower. Each Letter
of Credit shall be in such form as shall be acceptable to the Administrative
Agent and the relevant Issuing Lender in its reasonable determination. The
aggregate LC Exposure shall constitute a utilization of the Commitments.
(b)To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Lender of such Letter of Credit)
to such Issuing Lender and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (c) of
this Section), the amount of such Letter of Credit, that such Letter of Credit
is to be denominated in dollars, the name of the account party (which shall be a
Borrower or a Subsidiary and a Borrower as co-applicants), the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. It is understood that the
reinstatement of all or a portion of a Letter of Credit in accordance with the
terms thereof following a drawing thereunder shall not constitute an amendment,
renewal or extension of such Letter of Credit. If requested by such Issuing
Lender, such Borrower also shall submit a letter of credit application on such
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, any Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(c)A Letter of Credit shall be issued, amended, renewed or extended by an
Issuing Lender only if (and upon issuance, amendment, renewal or extension of
each Letter of Credit the relevant Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure would not exceed $500,000,000, (ii) the
aggregate LC Exposure of such Issuing Lender would not exceed its commitment for
Letters of Credit as set forth on Schedule 1.01 or as otherwise separately
agreed between the Borrower and such Issuing Lender, (iii) the aggregate Credit
Exposure of such Issuing Lender and its Affiliates would not exceed the
aggregate Commitments of such Issuing Lender and its Affiliates and (iv) the sum
of the total Credit Exposures would not exceed the Total Commitment.


33

--------------------------------------------------------------------------------





(d)No Letter of Credit shall have a stated expiry date that is later than the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the first anniversary of the Commitment Termination Date;
provided, that (A) any Letter of Credit with a one-year tenor may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (ii) above and shall be subject to
clause (B) in the case of any renewal that would extend the maturity beyond the
fifth Business Day prior to the Commitment Termination Date) under customary
“evergreen” provisions and (B) in the case of the issuance, renewal, extension
or amendment of any Letter of Credit having a stated expiry date beyond the
fifth Business Day prior to the Commitment Termination Date, the Issuing Lender
shall have consented to such stated expiry date in writing prior to such
issuance, renewal, extension or amendment and the Company shall be required to
cash collateralize such Letter of Credit not later than the fifth Business Day
prior to the Commitment Termination Date as provided in clause (k) below (but
without any requirement for prior notice from the Administrative Agent) and in
the event the Company shall fail to post such cash collateral for any Letter of
Credit on or prior to such fifth Business Day, the Administrative Agent shall
provide notice to the Lenders of such failure to post cash collateral and of
each Lender’s Applicable Percentage of such amount and each Lender shall be
irrevocably and unconditionally obligated to make a Loan to the Company on the
Business Day immediately following the Business Day on which such notice is
delivered in the amount of its Applicable Percentage of the amount of cash
collateral required to be so posted, the proceeds of which will be applied by
the Administrative Agent to cash collateralize such Letter of Credit as provided
in clause (k).
(e)By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) by any Issuing Lender, and without any further
action on the part of such Issuing Lender of such Letter of Credit or the
Lenders, such Issuing Lender hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this clause (e)
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of a notice as provided for
in the final paragraph of Section 2.06(f), to pay to the Administrative Agent,
for the account of the relevant Issuing Lender of each Letter of Credit such
Lender’s Applicable Percentage of the amount of each LC Disbursement made by
such Issuing Lender promptly upon the request of such Issuing Lender at any time
from the time of such LC Disbursement until such LC Disbursement is reimbursed
by the relevant Borrower or at any time after any reimbursement payment is
required to be refunded to such Borrower for any reason. Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the relevant Issuing Lender the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the relevant Borrower pursuant to clause (f), the
Administrative Agent shall distribute such payment to such Issuing Lender or, to
the extent that the Lenders have made payments pursuant to this clause (e) to
reimburse such Issuing Lender, then to such Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this clause


34

--------------------------------------------------------------------------------





(e) graph to reimburse an Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the relevant Borrower of its obligation
to reimburse such LC Disbursement.
(f)     If an Issuing Lender shall make any LC Disbursement in respect of a
Letter of Credit, the relevant Borrower shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time (or,
in the case of an LC Disbursement that is being funded with an ABR Borrowing or
Swingline Loan, 2:00 p.m., New York City time), on (i) the Business Day that the
relevant Borrower receives notice that such LC Disbursement has been made, if
such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the relevant Borrower receives
such notice, if such notice is not received prior to such time; provided, that
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with all or any portion of an ABR Borrowing or a Swingline
Loan, as applicable, in an amount permitted under Section 2.02(c) and, to the
extent so financed, the relevant Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan (or the applicable portion thereof). Each such payment shall be made to the
relevant Issuing Lender in dollars and in immediately available funds.
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.
(g)    Each Borrower’s obligations to reimburse LC Disbursements as provided in
Section 2.06(f) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged or fraudulent or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, (iv) any lien or security interest granted to,
or in favor of, the Administrative Agent or any of the Lenders as security for
any of such reimbursement obligations failing to be perfected, (v) the
occurrence of any Default, (vi) the existence of any proceedings of the type
described in clause (h) or (i) of Article VII with respect to any other Loan
Party, (vii) any lack of validity or enforceability of any of such reimbursement
obligations against any other Loan Party, or (viii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the obligations of any
Borrower hereunder.
None of the Administrative Agent, the Lenders or the Issuing Lenders, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided, that the foregoing shall not be construed to excuse such Issuing
Lender from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining


35

--------------------------------------------------------------------------------





whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that such standard of
care shall be as follows, and that such Issuing Lender shall be deemed to have
exercised such standard of care in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction by
final and nonappealable judgment):
(i)an Issuing Lender of a Letter of Credit may accept documents that appear on
their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and
(ii)an Issuing Lender of a Letter of Credit shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.
(h)     Upon presentation of documents with respect to a demand for payment
under a Letter of Credit, each Issuing Lender in respect of such Letter of
Credit shall (i) promptly notify the Administrative Agent, the Company and (if
different) the relevant Borrower by telephone (confirmed by facsimile) of such
demand for payment, (ii) promptly following its receipt of such documents,
examine all documents purporting to represent a demand for payment under a
Letter of Credit and (iii) promptly after such examination notify the
Administrative Agent, the Company and (if different) the relevant Borrower by
telephone (confirmed by facsimile) whether the Issuing Lender has made or will
make an LC Disbursement under such Letter of Credit; provided, that any failure
to give or delay in giving any such notice shall not relieve such Borrower of
its obligation to reimburse such Issuing Lender and the Lenders with respect to
any such LC Disbursement as provided in Section 2.06(f).
(i)     If any Issuing Lender shall make any LC Disbursement, then, unless the
relevant Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to, but excluding,
the date that such Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided, that if such Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.06(f), then
Section 2.13(c) shall apply. Interest accrued pursuant to this clause (i) shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(d) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment.
(j)     An Issuing Lender may be added, or an existing Issuing Lender may be
terminated, under this Agreement at any time by written agreement between the
Company, the Administrative Agent and the relevant Issuing Lender. The
Administrative Agent shall notify the Lenders of any such addition or
termination. At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the Issuing
Lender being terminated. From and after the effective date of any such addition,
the new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter. References herein to the term “Issuing Lender” shall be deemed to
refer to each new Issuing Lender or to any previous Issuing Lender, or to such
new Issuing Lender and all previous Issuing Lenders, as the context shall
require. After the termination of an Issuing Lender hereunder, the terminated
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such termination, but
shall not be required to issue any new Letters of Credit or to renew or extend
any such outstanding Letters of Credit.


36

--------------------------------------------------------------------------------





(k)     If either (i) an Event of Default shall have occurred and be continuing
and the Company receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this clause (k) or (ii) clause (d) above
or any of the other provision of this Agreement requires cash collateralization
of any LC Exposure, the Company shall deposit within one Business Day after
notice from the Administrative Agent of the requirement thereof into an account
established and maintained on the books and records of the Administrative Agent,
which account may be a “securities account” (within the meaning of Section 8-501
of the UCC as in effect in the State of New York), in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in immediately available funds in dollars equal to 105% of
the LC Exposure (or, in the case of any cash collateralization required pursuant
to clause (d) above, 105% of the LC Exposure required to be cash collateralized)
as of such date plus any accrued and unpaid interest thereon; provided, that the
obligation to deposit such amount shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clause (h)
or (i) of Article VII. Such deposits shall be held by the Administrative Agent
as collateral for the LC Exposure under this Agreement and for the payment and
performance of the Obligations, and for this purpose the Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account, the LC Collateral Account shall be
subject to an account control agreement satisfactory to the Administrative Agent
in its Permitted Discretion and each Borrower hereby grants a security interest
to the Administrative Agent for the benefit of the Lenders in the LC Collateral
Account and in any financial assets (as defined in the UCC) or other property
held therein. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent (in accordance with its usual and customary practices for
investments of this type) and at the Borrowers’ risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys and financial
assets in the LC Collateral Account shall be applied by the Administrative Agent
to reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing more than 50% of
the total LC Exposure), be applied to satisfy other Obligations. The
Administrative Agent shall cause all such cash collateral (to the extent not
applied as aforesaid) to be returned to the Company within three Business Days
after (A) in the case of clause (i) above, the applicable Event of Default shall
have been cured or waived (so long as no other Event of Default has occurred and
is continuing at such time) or (B) in the case of clause (ii) above, to the
extent such cash collateral shall no longer be required pursuant to the
applicable provision hereof.
(l)     Unless otherwise requested by the Administrative Agent, each Issuing
Lender shall (i) provide to the Administrative Agent copies of any notice
received from any Borrower pursuant to Section 2.06(b) no later than the
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, the aggregate face amount
of the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and whether any Letter of
Credit so issued provides for automatic reinstatements of the face amount
thereof following any drawing thereunder , and no Issuing Lender shall be
permitted to issue, amend, renew or extend such Letter of Credit without first
obtaining written confirmation from the Administrative Agent that such issuance,
amendment, renewal or extension


37

--------------------------------------------------------------------------------





is then permitted by the terms of this Agreement, (C) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement and (D) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent.
SECTION 2.07. Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, or, in the case of an ABR Loan, 2:00 p.m., New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders; provided, that Swingline Loans shall be
made as provided in Section 2.04. The Administrative Agent will make such Loans
available to the applicable Borrower promptly, and in no event later than 3:00
p.m., New York City time, crediting the amounts so received, in like funds, to
an account of such Borrower maintained with the Administrative Agent in New York
City and designated by the Company in the applicable Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrowers agree (jointly
and severally with each other Borrower, but severally and not jointly with the
applicable Lenders) to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Loan. If such Lender pays such amount to the Administrative Agent, then
such amount (less interest) shall constitute such Lender’s Loan included in such
Borrowing. With respect to any share of a Borrowing not made available by a
Lender as contemplated above, if such Lender subsequently pays its share of such
Borrowing to the Administrative Agent, then the Administrative Agent shall
promptly repay to the relevant Borrower any corresponding amount paid by such
Borrower to the Administrative Agent as provided in this clause (b) (including
interest thereon to the extent received by the Administrative Agent from such
Borrower); provided, that such repayment to such Borrower shall not operate as a
waiver or any abandonment of any rights or remedies of such Borrower with
respect to such Lender.
SECTION 2.08. Interest Elections.
(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or designated by Section 2.03. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The applicable Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.


38

--------------------------------------------------------------------------------





(b)To make an election pursuant to this Section, the Company, on behalf of the
applicable Borrower, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Company was requesting a Revolving Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile or by other electronic transmission to
the Administrative Agent of a written Interest Election Request substantially in
the form of Exhibit D signed by the Company (on behalf of itself or the
applicable Borrower) or the applicable Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Company or any Subsidiary Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Revolving Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.


39

--------------------------------------------------------------------------------





SECTION 2.09. Termination and Reduction of Commitments.
(a)Unless previously terminated, all Commitments shall terminate on the
Commitment Termination Date.
(b)The Company, on behalf of the Borrowers, may at any time terminate, without
premium or penalty (other than, with respect to Eurocurrency Borrowings,
payments that may become due under Section 2.16), the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the payment in full of the accrued and unpaid fees and
(iii) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon. The Company, on behalf of the
Borrowers, may from time to time reduce, without premium or penalty (other than,
with respect to Eurocurrency Borrowings, payments that may become due under
Section 2.16), the Commitments; provided, that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000
and not less than $25,000,000 and (ii) the Company shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Credit Exposures
would exceed the Total Commitment. Any termination or reduction of the
Commitments pursuant to this Section 2.09(b) shall be permanent. Each reduction
of the Commitments shall be allocated pro rata among the Lenders in accordance
with their respective Commitments. The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under this clause
(b) at least three Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this clause (b) shall be irrevocable; provided, that a notice of termination
or reduction of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or any other
event, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
SECTION 2.10. Repayment of Loans; Evidence of Debt.
(a)The Borrowers hereby unconditionally promise to pay (i) to the Administrative
Agent, for the account of each Lender, the then unpaid principal amount of each
Revolving Loan of such Lender on the Commitment Termination Date, and (ii) to
each Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Commitment Termination Date and the date that is the seventh
day (or if such day is not a Business Day, the next succeeding Business Day)
after such Swingline Loan is made; provided, that on each date that a Revolving
Borrowing is made by the Company or any Subsidiary Borrower, the Company or such
Subsidiary Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, (iv)
the amount of any sum received by the Administrative Agent hereunder for the
account of any Issuing Lender and (v) the application or disbursement by the
Administrative Agent of any amounts pursuant to this Agreement or any other Loan
Document.


40

--------------------------------------------------------------------------------





(d)The entries made in the accounts maintained pursuant to clauses (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein (and in the case of any inconsistency between the
Register and the accounts maintained by any Lender or the Administrative Agent,
the Register shall govern); provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans and pay
interest thereon in accordance with the terms of this Agreement.
(e)Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note, substantially in the form of
Exhibit F, payable to such Lender and its registered assigns. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.
SECTION 2.11. Prepayment of Loans.
(a)The Borrowers shall have the right at any time and from time to time to
prepay without premium or penalty (other than, with respect to Eurocurrency
Borrowings, payments that may become due under Section 2.16) any Borrowing in
whole or in part, subject to the requirements of this Section.
(b)In the event and on each occasion that the aggregate Credit Exposures of the
Lenders exceed the Total Commitment, the Borrowers shall prepay Revolving
Borrowings and/or Swingline Borrowings in an aggregate amount equal to such
excess; provided, that if the aggregate principal amount of Revolving Borrowings
and Swingline Borrowings then outstanding is less than the amount of such excess
(because LC Exposure constitutes a portion thereof), the Borrowers shall deposit
an amount in cash equal to such excess in the LC Collateral Account. If the
Borrowers are required to provide (and have provided the required amount of)
cash collateral pursuant to this Section 2.11(b) and such excess is subsequently
reduced, cash collateral in an amount equal to the lesser of (x) any such
reduction and (y) the amount of such cash collateral (to the extent not applied
as set forth in Section 2.06(k)) shall be returned to the Borrowers within two
Business Days after such reduction.
(c)Prior to any optional prepayment of Borrowings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and the Company
shall specify such selection in the notice of such prepayment pursuant to clause
(d) of this Section.
(d)The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lenders) by telephone (confirmed by facsimile or by other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, set forth a reasonably detailed calculation
of the amount of such prepayment; provided, that a notice of optional prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or any other event, in which case such notice of prepayment may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied. Promptly following receipt
of any such notice (other than a notice relating solely to Swingline Loans) the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment


41

--------------------------------------------------------------------------------





of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section
2.13(d).
SECTION 2.12. Fees.
(a)The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the relevant “Facility Fee
Rate” specified in the definition of Applicable Rate on the daily amount of the
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the Commitment Termination Date;
provided, that if such Lender continues to have any Credit Exposure after the
Commitment Termination Date, then such facility fee shall continue to accrue on
the daily amount of such Lender’s Credit Exposure from and including the
Commitment Termination Date to but excluding the date on which such Lender
ceases to have any Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of each March, June, September and December of each year
and on the Commitment Termination Date, commencing on the first such date to
occur after the Effective Date; provided, that any facility fees accruing after
the Commitment Termination Date shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)The Company agrees to pay to the Administrative Agent for the account of each
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the
Commitment Termination Date and the date on which such Lender ceases to have any
LC Exposure.
(c)The relevant Borrower with respect to each Letter of Credit agrees to pay to
the Issuing Lender of such Letter of Credit (i) a fronting fee, which shall
accrue at a rate per annum separately agreed by the Company and such Issuing
Lender, on the average daily amount of the LC Exposure attributable to such
Letter of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of issuance of such
Letter of Credit to but excluding the date on which there ceases to be any such
LC Exposure under such Letter of Credit and (ii) such Issuing Lender’s standard
fees with respect to the issuance, amendment, renewal or extension of such
Letter of Credit or processing of drawings thereunder.
(d)Participation fees and fronting fees accrued through and including the last
day of each calendar quarter shall be payable on the third Business Day of the
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided, that all such fees shall be payable on
the Commitment Termination Date and any such fees accruing after the Commitment
Termination Date shall be payable on demand. Any other fees payable to any
Issuing Lender pursuant to clause (c) above shall be payable at the times
separately agreed upon between the Company or the relevant Borrower and such
Issuing Lender or otherwise within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(e)The Borrowers agree to pay to the Administrative Agent, each Arranger and
each Lender, as the case may be, for its own account, fees payable in the
amounts and at the times separately


42

--------------------------------------------------------------------------------





agreed upon in writing between the Company and the Administrative Agent, such
Arranger or such Lender, as the case may be.
(f)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, in accordance with this Section 2.12. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13. Interest.
(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding clauses of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in clause (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided,
that (i) interest accrued pursuant to clause (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the Commitment
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or




43

--------------------------------------------------------------------------------





(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
respective Loans (or its Loan) included in such Borrowing for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Revolving Borrowing (unless prepaid) shall be converted to, or
continued as, an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided, that following the first day that such condition shall cease to exist,
such Borrowings may be made as or converted to Eurocurrency Borrowings at the
request of and in accordance with the elections of the applicable Borrower.
SECTION 2.15. Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurocurrency
Rate) or any Issuing Lender;
(ii)subject any Lender or Issuing Lender to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Excluded Taxes, (C) Other Connection Taxes or
(D) income taxes on gross or net income, profits or revenue (including
value-added or similar Taxes) or franchise taxes); or
(iii)impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost, or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) and so long as such Lender or such
Issuing Lender is requiring reimbursement for such increased costs from
similarly situated borrowers under comparable, syndicated credit facilities,
then, upon the request of such Lender or such Issuing Lender, as the case may
be, the Borrowers will pay to such Lender or Issuing Lender such additional
amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender


44

--------------------------------------------------------------------------------





or the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Lender’s policies and the
policies of such Lender’s or Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then, from time to time upon request of such
Lender or Issuing Lender, the Borrowers will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.
(c)A certificate of a Lender or an Issuing Lender setting forth in reasonable
detail an explanation of the amount or amounts necessary to compensate such
Lender or such Issuing Lender or their respective holding companies, as the case
may be, as specified in clauses (a) or (b) of this Section shall be delivered to
the Company and shall be conclusive absent manifest error; provided, that such
Lender or Issuing Lender shall not be under any obligation to include in such
certificate any information in respect of which disclosure is prohibited by
applicable law or any binding confidentiality agreement. The Borrowers shall pay
such Lender or such Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 30 days after receipt thereof.
(d)Failure or delay on the part of any Lender or any Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Lender’s right to demand such compensation; provided,
that the Borrowers shall not be required to compensate a Lender or an Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Lender, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(d) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by such Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Company’s receipt thereof.


45

--------------------------------------------------------------------------------





SECTION 2.17. Taxes.
(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes; provided, that if any applicable law (as determined
in the good faith discretion of an applicable withholding agent requires the
deduction or withholding of any Indemnified Tax from any such payment, the
applicable withholding agent shall be entitled to make such deductions and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions for Indemnified Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, a Lender, any Issuing Lender or its beneficial owner, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made.
(b)Without limiting the provisions of Section 2.17(a) above, the Loan Parties
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)To the extent not paid, reimbursed or compensated pursuant to Section 2.17(a)
or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender and Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes payable by
the Administrative Agent, such Lender (or its beneficial owner) or the Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Loan Parties under any Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (except for any
interest, penalties, or expenses determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of the Administrative Agent, a Lender or the Issuing
Lender, as the case may be). A certificate as to the amount of such payment or
liability delivered to the Company by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender (including any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(iv) relating to the
maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any and all amounts due to the Administrative Agent under
this Section 2.17(d).


46

--------------------------------------------------------------------------------





(e)As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)Any Foreign Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine that such Lender is not
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) below and documentation
related to FATCA) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
the Company or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).
Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Borrower, any Lender shall (in the case of clauses (ii) through (vi)
below, to the extent it is legally entitled to do so), deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent), whichever of the following is applicable:
(i)duly completed copies of Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax,
(ii)duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the U.S. is a party,
(iii)duly completed copies of Internal Revenue Service Form W-8ECI,
(iv)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit I to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10-percent shareholder” of the applicable Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with a United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,


47

--------------------------------------------------------------------------------





(v)to the extent a Foreign Lender is not the beneficial owner, an Internal
Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate, Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more beneficial owners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of such beneficial owners, or
(vi)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made.
Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of such Lender’s legal inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), the term “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(g)Each Fee Receiver hereby represents that it is a Permitted Fee Receiver and
agrees to update Internal Revenue Service Form W-9 (or its successor form) or
the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Company and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.
(h)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by any
Borrower pursuant to this Section), it shall pay to such Borrower an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Taxes) of the Administrative
Agent, the Issuing Lender or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent, the Issuing Lender or such Lender, agrees to repay the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Issuing Lender or such Lender in the event the
Administrative Agent, the Issuing Lender or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this clause (h), in no event will any Issuing Lender or Lender be
required to pay any amount to any Borrower the payment of which would place the
Issuing Lender or such Lender in a less favorable net after-Tax position than
the Issuing Lender or such Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This clause shall not be construed to require the Administrative


48

--------------------------------------------------------------------------------





Agent, the Issuing Lender or any Lender to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Borrower or any other Person.
(i)Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, termination of the Loan Documents
and the repayment, satisfaction or discharge of all obligations thereunder.
(j)For purposes of Section 2.17(d), (f) and (i), the term “Lender” includes any
Issuing Lender and the term “applicable law” includes FATCA.
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a)The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, or fees or reimbursements of LC Disbursements,
or of amounts payable under Section 2.15, 2.16, 2.17 or 9.03, or otherwise) at
or prior to the time expressly required hereunder or under any other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York or at such other address that
the Administrative Agent shall advise the Company in writing, except payments to
be made directly to an Issuing Lender or a Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest or any
payment of fees, such interest or fees, as applicable, shall be payable for the
period of such extension. All payments under any Loan Document shall be made in
dollars.
(b)Prior to any repayment of any Borrowings hereunder (other than the repayment
in full of all outstanding Borrowings on the scheduled date of such repayment),
the Borrowers shall select the Borrowing or Borrowings to be paid and shall
notify the Administrative Agent by telephone (confirmed by facsimile) of such
selection at the times and on the days provided in Section 2.11(d); provided,
that each repayment of Borrowings shall be applied to repay any outstanding ABR
Borrowings before any other Borrowings. If a Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid (in accordance with the
immediately preceding sentence) or prepaid (in accordance with Section 2.11),
such payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each repayment or prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in such Borrowing.


49

--------------------------------------------------------------------------------





(c)Any amounts received by the Administrative Agent in accordance with this
Agreement or another Loan Document (i) not constituting (A) a specific payment
of principal, interest, fees or other sum payable under the Loan Documents
(which shall be applied as specified by the Borrowers), (B) a mandatory
prepayment under Section 2.11 (which shall be applied in accordance with Section
2.11), or (C) amounts to be used to cash collateralize LC Exposures, or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, shall be applied ratably to
the Obligations as follows: first, to the payment of all costs and expenses
incurred by the Administrative Agent in connection with such collection or sale
or otherwise in connection with this Agreement, any other Loan Document or any
of the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Lenders pro rata in accordance with the amounts of the
Obligations owed to them on the date of any such distribution), third, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit, to be
held as cash collateral for such Obligations, and fourth, to the Loan Parties,
their successors or assigns, or as a court of competent jurisdiction may
otherwise direct. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Company or an Event of Default has occurred
and is continuing, neither the Administrative Agent nor any Lender shall apply
any payment that it receives to a Eurocurrency Loan, except (x) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (y) in the event, and only to the extent, that there are no outstanding ABR
Loans and, in any such event, the Borrowers shall pay any break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Obligations
in accordance with the terms of this Agreement.
(d)Except to the extent otherwise provided herein: (i) each Revolving Borrowing
shall be made from the Lenders, each payment of facility fees under Section
2.12(a) shall be made for the accounts of the Lenders, and each termination or
reduction of the Commitments under Section 2.09 shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Revolving Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Revolving Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans by a Borrower shall be made for the account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans made to such Borrower and held by them; and (iv) each
payment of interest on Revolving Loans by a Borrower shall be made for the
accounts of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to them.
(e)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


50

--------------------------------------------------------------------------------





(f)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, participations in LC Disbursements and
Swingline Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans,
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause (f) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or any LC
Disbursements to any assignee or participant, other than to any Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this clause
(f) shall apply). Each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(g)Unless the Administrative Agent shall have received notice from the Company
or the relevant Borrower, prior to the date on which any payment is due to the
Administrative Agent for the account of a Lender or an Issuing Lender hereunder,
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Lender, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
and the Issuing Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(h)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.06(e), 2.06(f), 2.07(b), 2.17(d),
2.18(g) or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lenders or the Issuing
Lenders (or, following the payment of all amounts then due to the Administrative
Agent, the Swingline Lenders and the Issuing Lenders, to the extent the Lenders
shall have funded payments to the Administrative Agent, any Swingline Lender or
any Issuing Lender in respect of other such amounts, for the benefit of the
other Lenders) to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
        


51

--------------------------------------------------------------------------------





SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15 or determines that it
can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22, or
if the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17 or mitigate the
impact of Section 2.22, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15 or determines that it
can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22, or
if the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Company shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Lenders), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling such Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20. Additional Subsidiary Borrowers. The Company may at any time and
from time to time designate any Domestic Subsidiary that is a wholly-owned
Subsidiary of the Company (or, with the prior written consent of each Lender
(which consent shall not be unreasonably withheld), that is a Subsidiary of
which the Company owns, directly or indirectly, more than 80% of the voting
Equity Interests) as a Subsidiary Borrower by delivery to the Administrative
Agent of a Borrower Joinder Agreement executed by such Subsidiary and the
Company; provided, that no Subsidiary may be designated as a Subsidiary Borrower
or borrow hereunder if it shall be unlawful for such Subsidiary so to borrow or
for any Lender to lend to such subsidiary. As soon as practicable upon receipt
thereof, the Administrative Agent will post a copy of such Borrower Joinder
Agreement to the Lenders. Each Borrower Joinder Agreement shall become effective
on the date ten Business Days after it has been posted by the Administrative
Agent to the Lenders (subject to the receipt by any Lender of any information
reasonably requested by it not later than the third Business Day after the
posting date of such Borrower Joinder Agreement under the Patriot Act or other
“know-your-customer” laws), unless prior thereto the Administrative Agent shall
have received written notice from any Lender (a) that it is unlawful under
Federal or applicable state or foreign law for such Lender to make Loans or
otherwise extend credit to or do business with such Subsidiary as provided
herein or (b) that extending credit under this Agreement to such Subsidiary, or
to Persons in the jurisdiction in which such Subsidiary is located generally,
would be likely to expose such Lender to materially adverse tax, regulatory


52

--------------------------------------------------------------------------------





or legal consequences, taking into account the provisions of Sections 2.15 and
2.17 (a “Notice of Objection”), in which case such Borrower Joinder Agreement
shall not become effective until such time as such Lender withdraws such Notice
of Objection or ceases to be a Lender hereunder pursuant to Section 2.19(b).
Upon the effectiveness of a Borrower Joinder Agreement as provided in the
preceding sentence, the applicable Subsidiary shall for all purposes of this
Agreement be a Subsidiary Borrower and a party to this Agreement until the
Company shall have executed and delivered to the Administrative Agent a Borrower
Termination Agreement with respect to such Subsidiary, whereupon such Subsidiary
shall cease to be a Subsidiary Borrower and a party to this Agreement.
Notwithstanding the preceding sentence, no Borrower Termination Agreement will
become effective as to any Subsidiary Borrower until all Loans made to and all
amounts payable by such Subsidiary Borrower in respect of LC Disbursements,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under any Loan Document by such Subsidiary
Borrower) shall have been paid in full; provided, that such Borrower Termination
Agreement shall be effective to terminate the right of such Subsidiary Borrower
to make further Borrowings under this Agreement.
SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (with each express reference to the term “Applicable Percentage” meaning,
with respect to any Lender for purposes of this Section 2.21, the percentage of
the Total Commitment disregarding any Defaulting Lender’s Commitment represented
by such Lender’s Commitment):
(a)the facility fees set forth in Section 2.12(a) shall cease to accrue on the
portion of the Commitment of such Defaulting Lender that is in excess of its
Credit Exposure;
(b)the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided, that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders, or which
is referred to in clause (i), (ii) or (iii) of Section 9.02(b), shall require
the consent of such Defaulting Lender;
(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
(i)all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(k) for so long as such
LC Exposure is outstanding;




53

--------------------------------------------------------------------------------





(iii)if any Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this clause (c), the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this clause (c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this clause (c), then, without prejudice to any rights
or remedies of the Issuing Lenders or any Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Lenders until such LC Exposure is cash collateralized and/or
reallocated; and
(d)so long as any Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless the related exposure will
be 100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the applicable Borrower in accordance with clause
(c) of this Section 2.21, and participating interests in any such newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with clause (c)(i) of this
Section (and Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Company, each Issuing Lender and
each Swingline Lender agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposures and LC Exposures of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans (other than Swingline Loans) and
participations in LC Disbursements and Swingline Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.22. Illegality. Notwithstanding any other provision herein, if the
adoption of any law or any Change in Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be suspended to the
extent necessary for such Lender to avoid any such unlawful action until such
Lender notifies the Administrative Agent that it is lawful to make or maintain
Eurocurrency Loans as contemplated by this Agreement; provided, that
notwithstanding the suspension contemplated by this clause (a), the commitment
of such Lender hereunder to make ABR Loans shall continue to be in effect, and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted to available and lawful Interest Periods, if any, or to ABR Loans, at
the option of the Borrower, on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the applicable Borrower shall pay to such Lender such amounts, if any,
as may be required pursuant to Section 2.16.


54

--------------------------------------------------------------------------------





ARTICLE III


Representations and Warranties
Each Borrower represents and warrants to the Lenders, as of the Effective Date
and the date of each Borrowing or other extension of credit, that:
SECTION 3.01. Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority (i) to carry on its
business as now conducted and as proposed to be conducted, (ii) to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and (iii) to effect the Transactions, and (c) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any material Requirement
of Law applicable to any Borrower or any Subsidiary to the extent failure to
comply with which could reasonably be expected to have a Material Adverse
Effect, (c) will not violate the charter, by-laws or other organizational
documents of any Borrower or any Subsidiary, (d) will not violate or result in a
material default under any material indenture, agreement or other instrument
binding upon any Borrower or any Subsidiary or their respective assets, or give
rise to a right thereunder to require any material payment to be made by any
Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any material obligation thereunder
and (e) will not result in the creation or imposition of any Lien (other than a
Lien permitted under Section 6.02) on any asset of the Company or any
Subsidiary.
SECTION 3.04. Financial Condition; No Material Adverse Change.
(a)The Company has heretofore furnished to the Lenders its consolidated balance
sheet and consolidated statements of income, stockholders’ equity and cash flows
(i) as of and for the fiscal year ended October 1, 2016, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended April 1, 2017
(and comparable period for the prior fiscal year). Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its Subsidiaries as of such dates
and for such periods in accordance with GAAP consistently applied, subject to
year-end audit adjustments and the absence of footnotes and consolidated
statements of stockholders’ equity in the case of the statements referred to in
clause (ii) above.




55

--------------------------------------------------------------------------------





(b)Since October 1, 2016, there has not occurred any event, change or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
(c)The fair value of the assets of the Company and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Company and its Subsidiaries and the Company and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
SECTION 3.05. Properties.
(a)Each Borrower and each of its Subsidiaries has good title to, or valid
leasehold interests in, all the real and personal property that is material to
its business, free of all Liens other than Liens permitted by Section 6.02.
(b)Each Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrowers and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.
SECTION 3.06. Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower or
any Subsidiary, threatened against or affecting any Borrower or any Subsidiary
(i) which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither any of the Borrowers nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, registration or license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability or (iv) knows of any
conditions or circumstances that could reasonably be expected to form the basis
for any Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements. Each Borrower and each of its
Subsidiaries is in compliance with (a) all material Requirements of Law
applicable to it or its property except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect and (b) in all material respects, all indentures and material agreements
and other instruments binding upon it or its property.
SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.


56

--------------------------------------------------------------------------------





SECTION 3.09. Taxes. The Company and each of its Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings; provided, that the Company or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes, and the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect. No material Tax liens have been filed
and no material claims are being asserted with respect to any Taxes.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11. Disclosure. None of (i) the Company’s Quarterly Report on Form
10-Q for the period ended April 1, 2017 or its Annual Report on Form 10-K for
the fiscal year ended October 1, 2016, and the other filings of the Company made
with the SEC in 2016 or prior to the Effective Date in 2017 (collectively, the
“SEC Filings”) or (ii) any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Company to
the Administrative Agent or any Lender pursuant to any Loan Document or
delivered thereunder (as modified or supplemented by other information then or
theretofore furnished by or on behalf of the Borrowers to the Administrative
Agent in connection herewith), as of the date such disclosures are delivered,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time delivered (unless otherwise updated subsequent
thereto, in which case such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time updated).
SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
(including self-insurance) maintained by or on behalf of the Loan Parties as of
the Effective Date. As of the Effective Date, all premiums due in respect of
such insurance have been paid. The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies or through self-insurance and the Company believes that such insurance
maintained by or on behalf of the Loan Parties and their subsidiaries is
adequate.
SECTION 3.13. Use of Proceeds; Margin Regulations. Neither the Company nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock. Following
the application of the proceeds of each Borrowing or drawing under each Letter
of Credit, not more than 25% of the value of the assets (either of the
applicable Borrower only or of the Company and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 6.02, Section 6.04 or
any other provision restricting the disposition or pledge of Margin Stock, or
subject to any restriction on the disposition or pledge of Margin Stock
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
clauses (f) or (g) of Article VII, will be Margin Stock.
        


57

--------------------------------------------------------------------------------





SECTION 3.14. Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns or any other labor disputes against any Borrower
or any Subsidiary pending or, to the knowledge of any Borrower or any
Subsidiary, or threatened, that could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Matters). The hours worked by and
payments made to employees of the Company or any Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters). All payments due from the Company or any Subsidiary, or for
which any claim may be made against the Company or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Company or such Subsidiary,
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.
SECTION 3.15. Subsidiaries. Schedule 3.15 sets forth, as of the Effective Date,
(a) a correct and complete list of the name and relationship to the Company of
each and all of the Company’s Subsidiaries, (b) a true and complete listing of
each class of authorized Equity Interests of each Borrower (other than the
Company), of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable (to the extent such concepts are applicable), and
owned beneficially and of record by the Persons identified on Schedule 3.15, (c)
the type of entity of the Company and each of its Subsidiaries and (d) a
complete and correct list of all joint ventures in which the Company or any of
its Subsidiaries is a partner. All of the issued and outstanding Equity
Interests owned by any Loan Party in its Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and nonassessable.
SECTION 3.16. Event of Default. No Default or Event of Default has occurred and
is continuing.
SECTION 3.17. Sanctions. None of the Company or any of its Subsidiaries, nor, to
the knowledge of the Company, any director, officer, employee, agent or
controlled Affiliate of the Company or any of its Subsidiaries (a) is, or is
owned or controlled by Persons that are, included on the list of “Specially
Designated Nationals and Blocked Persons”, (b) is otherwise currently the
subject of any Sanctions or (c) is located in a jurisdiction that is the subject
of Sanctions.
SECTION 3.18. Money Laundering, FCPA and Counter-Terrorist Financing Laws. Each
Loan Party is in compliance, in all material respects, with the Bank Secrecy
Act, as amended by Title III of the Patriot Act, the United States Foreign
Corrupt Practices Act of 1977, as amended, and all other applicable anti-money
laundering, anti-corruption and counter terrorist financing laws and
regulations.


ARTICLE IV


Conditions
SECTION 4.01. Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement, and the obligations of the
Lenders to make Loans and of the Issuing Lenders to issue Letters of Credit
hereunder, shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
9.02):




58

--------------------------------------------------------------------------------





(a)Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto (i) a counterpart of this Agreement, signed on
behalf of each party hereto (or written evidence reasonably satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) duly executed copies of the other Loan
Documents to be executed in connection with the effectiveness of this Agreement
(or written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimiles or other electronic transmissions of signed signature
pages) that such party has signed counterparts of such Loan Documents) and such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by Lenders pursuant to Section 2.10(e) payable to each such requesting
Lender and (iii) a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Effective Date) of Davis Polk & Wardwell
LLP, counsel for the Borrowers and the Loan Parties, covering customary matters
relating to the Loan Parties, the Loan Documents and the Transactions. The
Company hereby requests such counsel to deliver such opinions.
(b)Organizational Documents. The Administrative Agent shall have received (i) a
certificate of each applicable Loan Party, dated the Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and
approving the Transactions, (B) identify by name and title and bear the
signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization (to the
extent applicable in the jurisdiction of organization of such Loan Party).
(c)Officer’s Certificate. The Administrative Agent and the Lenders shall have
received a certificate, signed by a Responsible Officer of the Company, dated
the Effective Date (i) stating that no Default or Event of Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(to the extent not otherwise qualified by materiality) as of such date, other
than those that speak expressly to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date, (iii) confirming that the condition set forth in
clause (f) of this Section is satisfied and (iv) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.
(d)Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees required to be paid and due on or prior to the
Effective Date, and all expenses for which invoices have been presented at least
two Business Days prior to the Effective Date, on or prior to the Effective
Date.
(e)Filings, Registrations and Recordings. The Administrative Agent shall have
received a certificate from a Responsible Officer certifying that (i) the
Company and its Subsidiaries are, as of the Effective Date, in compliance, in
all material respects, with all applicable foreign and U.S. Federal, state and
local laws and regulations, including all applicable Environmental Laws and
Regulations T, U and X of the Board, except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect, and (ii) all necessary material


59

--------------------------------------------------------------------------------





governmental and material third party approvals in connection with this
Agreement shall have been obtained and shall be in effect.
(f)No Litigation. Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(g)“Know Your Customer” Requirements. The Lenders shall have received, at least
three Business Days prior to the Effective Date, all documentation required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, to the extent reasonably requested by
any Lender at least five Business Days prior to the Effective Date.
(h)Solvency Certificate. The Administrative Agent shall have received a Solvency
Certificate, dated the Effective Date.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Lender to issue, amend, renew
or extend any Letter of Credit is subject to the receipt by the Administrative
Agent of the request therefor in accordance herewith and to the satisfaction of
the following conditions:
(a)Representations and Warranties. The representations and warranties of the
Loan Parties set forth in the Loan Documents that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of the
date of such Borrowing, or the date of such issuance, amendment, renewal or
extension of such Letter of Credit, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties that are qualified by materiality shall be true
and correct and such representations and warranties that are not so qualified
shall be true and correct in all material respects, in each case, as of such
earlier date).
(b)No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of any Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing (provided, that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in clauses (a) and (b) of this Section.
SECTION 4.03. Initial Credit Event for Each Additional Subsidiary Borrower. The
obligations of the Lenders to make Loans to any Subsidiary Borrower that becomes
a Subsidiary Borrower after the Effective Date in accordance with Section 2.20
are subject to the satisfaction of the following conditions:
(a)Borrower Joinder Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received from such Subsidiary Borrower (i) a counterpart
of such Subsidiary Borrower’s Borrower Joinder Agreement signed on behalf of
such Subsidiary Borrower (or written evidence reasonably satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission of a signed signature page) that such party has signed a
counterpart thereof), (ii) such other certificates, documents, instruments and
agreements as the Administrative


60

--------------------------------------------------------------------------------





Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by Lenders pursuant to Section 2.10(e) payable to each such requesting
Lender and (iii) a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated as of the date of the applicable Borrower
Joinder Agreement) of counsel for such Subsidiary Borrower covering such matters
relating to such Subsidiary Borrower, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request (which opinions shall be
consistent with those opinions delivered to the Administrative Agent pursuant to
Section 4.01(a)(iii)).
(b)Organizational Documents. The Administrative Agent shall have received (i) a
certificate of such Subsidiary Borrower, dated as of the date of the applicable
Borrower Joinder Agreement and executed by its Secretary or Assistant Secretary,
which shall (A) certify the resolutions of its Board of Directors, members or
other body authorizing the execution, delivery and performance of the Loan
Documents to which it is to become a party in accordance with the terms of this
Agreement, (B) identify by name and title and bear the signatures of the
officers of such Subsidiary Borrower authorized to sign the Loan Documents to
which it is to become a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of such
Subsidiary Borrower certified by the relevant authority of the jurisdiction of
organization of such Subsidiary Borrower and a true and correct copy of its
by-laws or operating, management or partnership agreement, and (ii) a good
standing certificate for such Subsidiary Borrower from its jurisdiction of
organization (to the extent applicable in the jurisdiction of organization of
such Subsidiary Borrower).
(c)“Know Your Customer” Requirements. The Lenders shall have received, no later
than three Business Days after posting of the applicable Borrower Joinder
Agreement, all documentation and other information with respect to such
Subsidiary Borrower requested by the Administrative Agent and required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.


ARTICLE V


Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, all Letters of Credit shall have expired or been terminated or
cash collateralized as provided in Section 2.06(d) and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
SECTION 5.01. Financial Statements and Other Information. The Borrowers, or the
Company on behalf of the Borrowers, will furnish to the Administrative Agent for
prompt delivery to each Lender:
(a)as soon as possible, but in any event within 75 days after the end of each
fiscal year of the Company, the Company’s audited consolidated balance sheet and
audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, and related notes thereto, setting
forth, in each case, in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company


61

--------------------------------------------------------------------------------





and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, the
Company’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth, in each
case, in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)concurrently with any delivery or deemed delivery of financial statements
under clauses (a) or (b) above (or, in the case of any such delivery under
clause (a) above, within 75 days after the end of the applicable fiscal year of
the Company) a certificate of the Chief Financial Officer of the Company
substantially in the form of Exhibit E certifying (i) (solely in the case of
financial statements delivered pursuant to clause (b) above) such financial
statements as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.07 and 6.08 and, if as of
the date of such financial statements the Company’s consolidated financial
statements include the results of any Variable Interest Entity that is not a
“Subsidiary” for purposes hereof, including a statement in sufficient detail of
amounts in respect of Variable Interest Entities excluded in calculating such
covenants, and (iv) stating whether any change in GAAP or in the application
thereof that applies to the Company or any of its consolidated Subsidiaries has
occurred since the later of the date of the Company’s most recent audited
financial statements referred to in Section 3.04 and the date of the most recent
prior certificate delivered pursuant to this clause (c) indicating such a change
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
(d)concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such financial statements of any failure of the Company to
comply with the terms, covenants, provisions or conditions of Section 6.07 or
Section 6.08 insofar as they relate to accounting matters and, if such
accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to the holders of its Equity Interests generally, as
the case may be;


62

--------------------------------------------------------------------------------





(f)promptly after Moody’s, S&P or Fitch shall have announced (i) a change in its
Rating or in any rating established by it for any of the Covered Notes, (ii)
that it shall no longer maintain a Rating, (iii) a change of its rating system
or (iv) that it shall cease to be in the business of issuing corporate debt
ratings, written notice of such development or rating change;
(g)promptly following any reasonable request therefor from the Administrative
Agent, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Loan Parties or any of the ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Loan Parties and/or the ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrowers shall provide copies of such documents and notices
promptly after receipt thereof; and
(h)promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent (on behalf of any Lender) may reasonably request.
Information required to be delivered pursuant to Sections 5.01(a), (b), (e) and
(f) shall be deemed to have been delivered on the date on which the Company
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge;
provided, that such notice may be included in a certificate delivered pursuant
to Section 5.01(c).
SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, any of the Chief Executive Officer, the President, the General
Counsel or the Chief Financial Officer of any Borrower obtaining actual
knowledge of the following:
(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of any
Responsible Officer of the Company or any Subsidiary, affecting the Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)the occurrence of any ERISA Event or any fact or circumstance that gives rise
to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000;
(d)any event, notice or circumstance or any correspondence with any Governmental
Authority (including with respect to any release into the indoor or outdoor
environment of any Hazardous Material that is required by any applicable
Environmental Law to be reported to a Governmental Authority) which could
reasonably be expected to lead to any Material Adverse Effect; and




63

--------------------------------------------------------------------------------





(e)any other development (including notice of any Environmental Liability) that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or other permitted disposition thereof under Section 6.04.
SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause its
Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) in the case of each Loan
Party, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (but no more frequently than annually unless an
Event of Default exists) and all with a representative of the Company present.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ and their respective Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.
SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with all Requirements of Law with respect to it or
its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
        


64

--------------------------------------------------------------------------------





SECTION 5.08. Use of Proceeds.
(a)The proceeds of the Loans will be used, and Letters of Credit will be issued,
to finance general working capital needs and for other general corporate
purposes, in each case, of the Company and its Subsidiaries, including in
connection with any acquisition. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or for
the purpose of financing any hostile acquisition.
(b)The Company will not directly or indirectly use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds of the Loan to any
Person, for the purpose of financing activities or business of or with any
Person, or in any country or territory that, at the time of such financing, is
the subject of any Sanctions.
(c)No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
SECTION 5.09. Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the Company,
in its good faith judgment, and (ii) all other insurance as may be required by
law. The Company will furnish to the Administrative Agent, upon the reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.
SECTION 5.10. Further Assurances. The Company will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times or otherwise to give effect to the provisions of the Loan
Documents, all at the expense of the Loan Parties.


ARTICLE VI


Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, and all Letters of Credit shall have expired or been terminated or
cash collateralized as provided in Section 2.06(d) and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
SECTION 6.01. Indebtedness.
(a)The Company will not permit any Subsidiary which is not a Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or permit to exist
any Indebtedness, except:
(i)Indebtedness created under the Loan Documents;




65

--------------------------------------------------------------------------------





(ii)Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;
(iii)Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided, that (A) such Indebtedness shall not have been transferred or pledged
to any other Person (other than the Company or any Subsidiary) and (B) any such
Indebtedness owing by any Loan Party shall be subordinated to the Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent;
(iv)Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary; provided, that the Indebtedness so guaranteed shall not be
prohibited by this Section;
(v)Indebtedness incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations, Synthetic
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and Refinancing Indebtedness in respect thereof;
provided, that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;
(vi)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, and Refinancing Indebtedness in respect thereof;
provided, that (A) such original Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (B) except as set forth in Section 6.01(b)(ii) below, neither
the Company nor any Subsidiary (other than such Person or the Subsidiary with
which such Person is merged or consolidated or that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness;
(vii)performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case, provided in the ordinary
course of business or in connection with the enforcement of rights or claims of
the Company or its Subsidiaries or in connection with judgments that do not
result in a Default or an Event of Default;
(viii)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;
(ix)Indebtedness under Swap Agreements permitted under Section 6.05;
(x)Capital Lease Obligations in connection with any Sale/Leaseback Transactions;
(xi)Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;


66

--------------------------------------------------------------------------------





(xii)Indebtedness consisting of indemnification, adjustment of purchase price,
earnout or similar obligations (and Guarantees of such Indebtedness), in each
case, incurred in connection with the disposition of any business, assets or a
Subsidiary of the Company, other than Guarantees of Indebtedness incurred or
assumed by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing or otherwise in connection with such
acquisition; provided, however, that (A) such Indebtedness is not reflected on
the balance sheet of the Company or any Subsidiary prepared in accordance with
GAAP (contingent obligations referred to in a footnote to financial statements
and not otherwise reflected on the balance sheet will not be deemed to be
reflected on such balance sheet for purposes of this clause (A)) and (B) the
maximum aggregate liability in respect of all such Indebtedness shall not exceed
the gross proceeds, including the fair market value of non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time such
proceeds are received and without giving effect to any subsequent changes in
value), actually received by the Company and its Subsidiaries in connection with
such disposition;
(xiii)Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time not to exceed $500,000,000; provided, that each such
Guarantee incurred by a Foreign Subsidiary shall be solely in respect of
obligations of its own growers or the growers of a Subsidiary that is organized
under the laws of the same nation as such Foreign Subsidiary;
(xiv)customer deposits and advance payments received in the ordinary course of
business and consistent with past practices from customers for goods purchased
in the ordinary course of business;
(xv)Securitization Transactions the aggregate amount of which (as determined in
accordance with the second sentence of the definition of Securitization
Transaction) shall not exceed $500,000,000 at any time outstanding; provided,
that as of the date of the establishment of any Securitization Transaction no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
(xvi)Indebtedness owing by any SPE Subsidiary to the Company or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;
(xvii)Indebtedness of Foreign Subsidiaries not to exceed $500,000,000 at any
time outstanding;
(xviii)other unsecured Indebtedness; provided, that the aggregate principal
amount of such unsecured Indebtedness of Subsidiaries outstanding under this
clause (xviii) at any time, together with the aggregate principal amount of
secured Indebtedness outstanding under clause (xix) at such time, shall not
exceed 15% of Consolidated Net Tangible Assets; and
(xix)Indebtedness secured by Liens permitted under Section 6.02(xiv); provided,
that the aggregate principal amount of Indebtedness outstanding under this
clause (xix) at any time, together with the aggregate principal amount of
unsecured Indebtedness of Subsidiaries outstanding under clause (xviii) at such
time, shall not exceed 15% of Consolidated Net Tangible Assets.


67

--------------------------------------------------------------------------------





(b)Notwithstanding any provision of clause (a) of this Section, (i) no
Subsidiary shall be liable for any Material Indebtedness of the Company, under
any Guarantee or otherwise, unless it shall also Guarantee the Obligations
pursuant to a Guarantee Agreement and (ii) the Company shall not be liable for
any Material Indebtedness of AdvancePierre or any of its Subsidiaries, under any
Guarantee or otherwise, unless AdvancePierre and such Subsidiary, as applicable,
shall also Guarantee the Obligations pursuant to a Guarantee Agreement.
SECTION 6.02. Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)Liens created under the Loan Documents;
(ii)Permitted Encumbrances;
(iii)any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided, that (A) such Lien shall not apply to
any other property or asset of the Company or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;
(iv)any Lien existing on any asset, including any Lien that attaches by law to
the proceeds thereof, prior to the acquisition thereof by the Company or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Company or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(a)(vi);
provided, that (A) such Lien is not created in contemplation of or in connection
with such acquisition, merger or consolidation or such Person becoming a
Subsidiary, as the case may be, (B) such Lien shall not apply to any other asset
of the Company or any Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition, merger or
consolidation or the date such Person becomes a Subsidiary, as the case may be,
or, with respect to any such obligations that shall have been extended, renewed
or refinanced in accordance with Section 6.01, Refinancing Indebtedness in
respect thereof;
(v)Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided, that (A) such Liens secure Indebtedness permitted by
Section 6.01(a)(v), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and any financing costs associated therewith and (D) such Liens shall not
apply to any other property or asset of the Company or any Subsidiary;
(vi)in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;




68

--------------------------------------------------------------------------------





(vii)in the case of any Subsidiary that is not a wholly-owned Subsidiary, any
put and call arrangements, drag-along and tag-along rights and obligations, and
transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
(viii)any Lien on assets of any Foreign Subsidiary; provided, that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other Foreign Subsidiary organized under the laws of the same nation as
such Foreign Subsidiary, permitted hereunder;
(ix)reservations, limitations, provisos and conditions expressed in any original
grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
(x)Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);
(xi)Liens arising out of any Sale/Leaseback Transactions;
(xii)Liens on cash, cash equivalents or marketable securities of the Company or
any Subsidiary securing obligations of the Company or any Subsidiary under Swap
Agreements permitted under Section 6.05;
(xiii)sales or other transfers of accounts receivable, payment intangibles and
related assets pursuant to, and Liens existing or deemed to exist in connection
with, Securitization Transactions permitted under Section 6.01(a)(xv); and
(xiv)other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of unsecured Indebtedness of Subsidiaries outstanding under Section
6.01(a)(xviii) at such time, 15% of Consolidated Net Tangible Assets.
SECTION 6.03. Fundamental Changes; Business Activities.
(a)The Company will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or transfer all or substantially all its assets to any
Person, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Subsidiary may merge into or transfer all or
substantially all its assets to another Subsidiary, (ii) any Person acquired in
a transaction not otherwise prohibited by this Agreement may merge into or
consolidate with, or transfer all or substantially all its assets to, (x) any
Subsidiary in a transaction in which the surviving or acquiring entity is a
Subsidiary, (y) any special purpose Subsidiary formed for the purpose of
effecting an acquisition and not conducting any business or holding assets other
than de minimis assets may merge into or consolidate with any Person to be
acquired in a transaction not otherwise prohibited by this Agreement, and (z)
the Company in a transaction in which the surviving or acquiring entity is the
Company, (iii) any Subsidiary may merge into or consolidate with or transfer all
or substantially all its assets to any Person in a transaction permitted under
Section 6.04 in which the surviving or acquiring entity is not a Subsidiary,
(iv) any Subsidiary may merge into or consolidate with or transfer all or
substantially all its assets to the Company in a transaction in which the
surviving or acquiring entity is the Company, and (v) any Subsidiary may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders.


69

--------------------------------------------------------------------------------





(b)The Company will not, nor will it permit any Subsidiary to, engage, to any
material extent, in any business other than (i) the production, marketing and
distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Company or any Subsidiary was
engaged on the Effective Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.
SECTION 6.04. Asset Sales. The Company will not, nor will it permit any
Subsidiary to, transfer, lease or otherwise dispose of, in one transaction or a
series of transactions, directly or indirectly, all or substantially all the
assets of the Company and its Subsidiaries, taken as a whole, except that the
Company or any Subsidiary may transfer, lease or otherwise dispose of, in one
transaction or a series of transactions, directly or indirectly, assets in each
fiscal year if the cumulative book value of such assets in any fiscal year is
less than 25% of the Company’s Total Assets at the beginning of such fiscal
year.
SECTION 6.05. Swap Agreements. The Company will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Company or any
Subsidiary; provided, that the Company may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Company’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.
SECTION 6.06. Transactions with Affiliates. The Company will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment or (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Company or such Subsidiary entered in the ordinary course
of business.
SECTION 6.07. Interest Expense Coverage Ratio. The Company will not permit the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense for
any period of four consecutive fiscal quarters to be less than 3.75 to 1.00.
SECTION 6.08. Debt to Capitalization Ratio. The Company will not permit the Debt
to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of any
fiscal quarter.




70

--------------------------------------------------------------------------------





ARTICLE VII


Events of Default
If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligations in respect of any LC Disbursement when and as the same shall become
due and payable;
(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;
(c)any representation, warranty or statement made or deemed made by or on behalf
of any Loan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Loan Party’s
existence), 5.08 or Article VI of this Agreement;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and, except as otherwise provided in such Loan
Document, such failure shall continue unremedied for a period of 30 days after
notice thereof from any Lender or the Administrative Agent to the Company;
(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);
(g)any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Company) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of any Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause such Indebtedness to become due prior to its
scheduled maturity or to require, with the giving of notice if required, any
Material Indebtedness to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity; provided, that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the sale, transfer or other disposition (including as a result of a casualty
or condemnation event) of the property or assets securing such Indebtedness (to
the extent such sale, transfer or other disposition is not prohibited under this
Agreement); or there shall occur any event that constitutes a default,
amortization event, event of termination or similar event under or in connection
with any Securitization Transaction the obligations in respect of which
constitute Material Indebtedness, or


71

--------------------------------------------------------------------------------





the Company or any Subsidiary shall fail to observe or perform any term,
covenant, condition or agreement contained in or arising under any such
Securitization Transaction, if, as a result of such event or failure, the
lenders or purchasers thereunder or any agent acting on their behalf shall cause
or be permitted to cause (with or without the giving of notice, the lapse of
time or both) such Securitization Transaction or the commitments of the lenders
or purchasers thereunder to terminate or cease to be fully available;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment; provided, that this clause (k) shall not apply to the Philippines NLRC
Award to the extent that the aggregate damages or other amounts awarded against
the Company and its Subsidiaries with respect thereto do not exceed $400,000,000
or the equivalent thereof in any other currency;
(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
(m)a Change in Control shall occur; or
(n)any Guarantee Agreement shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of such Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under such Guarantee Agreement to
which it is a party, or shall give notice to such effect,


72

--------------------------------------------------------------------------------





then, and in every such event (other than an event with respect to any Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to any Borrower
described in clauses (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and continuance of
any Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII


The Administrative Agent
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrowers shall not have rights as third party
beneficiaries of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or willful misconduct.


73

--------------------------------------------------------------------------------





The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Company or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness, genuineness or accuracy of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, other than to the extent
a court of competent jurisdiction determines by final and nonappealable judgment
liability to have resulted from the gross negligence or willful misconduct of
the Administrative Agent.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (such consent not
to be unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Company and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case acceptable to the Company in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the


74

--------------------------------------------------------------------------------





Company and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, (i) neither the Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, and (ii) each Loan Party agrees not to make,
and hereby waives, any claims based on any alleged fiduciary duty on the part of
the Administrative Agent or any of the Arrangers.
ARTICLE IX


Miscellaneous
SECTION 9.01. Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or by other electronic transmission, as follows:
(i)if to any Loan Party, to the Company at:
2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    Shawn Munsell
Telecopy No.:    (479) 717-8617
Email:    shawn.munsell@tyson.com


with a copy to:
2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    R. Read Hudson
Telecopy No.:    (479) 757-6563
Email:    read.hudson@tyson.com




75

--------------------------------------------------------------------------------





(ii)if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, DE 19713
Attention: Loan and Agency Services Group
Telecopy No.: (302) 634-8459
Email: william.tanzilli@chase.com


with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179
Attention: Courtney Eng, Vice President
Telecopy No.: (212) 270-5100
Email: courtney.c.eng@jpmorgan.com;


(iii)in the case of delivery of any Compliance Certificates, financial
statements, notices of default or any other information that is intended to be
made available for all Lenders, by email to covenant.compliance@jpmchase.com;
and
(iv)if to any other Lender, Swingline Lender or Issuing Lender, to it at its
address or facsimile number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email; provided, that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.
(b)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of such change by a Lender, by notice to the Company and the Administrative
Agent). Notices and other communications to the Lenders hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
        


76

--------------------------------------------------------------------------------





SECTION 9.02. Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, any Issuing Lender or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Lenders and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of such Default at the time. No notice to or demand on the Company or
any Loan Party in any case shall entitle the Company or any Loan Party to any
other or further notice or demand in similar or other circumstances.
(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified, except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case, with the consent of the Required Lenders; provided, that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender affected thereby, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than the default rate of interest set forth in Section 2.13(c) on such
Loans or LC Disbursements), or reduce or forgive any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
maturity of any Loan, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change the order of
payments specified in Section 2.18(c) or 2.18(d) or change Section 2.18(e) or
(f) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby, (v) change
any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments), or (vi) except as
otherwise expressly permitted hereunder, permit any Loan Party to assign its
rights hereunder, release any Loan Party from its Guarantee under any Guarantee
Agreement (except as expressly provided in such Guarantee Agreement or this
Agreement) or limit its liability in respect of such Guarantee without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Lender or any Swingline Lender without the prior written
consent of the Administrative Agent, such Issuing Lender or such Swingline
Lender, as the case may be. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.
(c)In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having Credit Exposures and unused
Commitments representing at least a majority of the sum of the total


77

--------------------------------------------------------------------------------





Credit Exposure and unused Commitments at such time shall be obtained
(calculated after excluding the Credit Exposures and Commitments of any
Defaulting Lenders), but the consent to such Proposed Change of other Lenders
whose consent is required shall not be obtained (any such Lender whose consent
is necessary but has not been obtained being referred to as a “Non-Consenting
Lender”), then, the Borrowers may, at their sole expense and effort, upon notice
to any such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee acceptable
to the Company that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) the Company
shall have received the prior written consent to such assignment of the
Administrative Agent, each Issuing Lender and each Swingline Lender, which
consent shall not unreasonably be withheld or delayed, (ii) after giving effect
to such assignment (and any simultaneous assignments by other Non-Consenting
Lenders), sufficient consents shall have been obtained to effect such Proposed
Change, (iii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed LC Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Loan Parties (in the case of all other amounts) and (iv) the Loan Parties or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).
(d)Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Company have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical nature or any necessary or desirable technical change, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Company shall be permitted to amend such provision solely to address such matter
as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of notice thereof by the
Lenders.
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
(a)The Borrowers shall pay within thirty (30) days after receipt of a reasonably
detailed, written invoice therefor, together with documentation supporting such
reimbursement requests, (i) all reasonable and documented out-of-pocket expenses
(including expenses incurred in connection with due diligence) incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (but
limited, in the case of legal fees and expenses, to the reasonable fees,
disbursements and other charges of a single counsel selected by the
Administrative Agent for all such Persons, taken as a whole (and, if reasonably
necessary, one local counsel for each relevant jurisdiction for all such
Persons, taken as a whole, as the Administrative Agent may deem appropriate in
its good faith judgment)), in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses (but not legal fees and expenses) reasonably
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Lender or any Lender (but
limited, in the case of legal fees and expenses, and without duplication of such
legal fees and expenses that are reimbursed pursuant to clause (a)(i) above, to
the reasonable fees, disbursements and other charges of (A) a single counsel
selected by the Administrative Agent (and, if reasonably necessary, one local
counsel for each relevant jurisdiction for all such Persons, taken as a whole,
as the Administrative Agent may deem appropriate in its good faith judgment),
and (B) solely in the case of a potential or actual conflict of interest, one
additional counsel to all affected Persons, taken as a whole (and, if reasonably
necessary, one additional local counsel for each relevant jurisdiction for all
such Persons, taken as a whole, as the Administrative Agent may deem appropriate
in its


78

--------------------------------------------------------------------------------





good faith judgment)), in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout or restructuring (and related negotiations) in
respect of such Loans or Letters of Credit.
(b)The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Arrangers, the Issuing Lenders, the Swingline Lenders and each Lender
and their Affiliates and the respective Related Parties of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (provided, that in the case of legal fees and expenses, the
Borrowers shall only be responsible for the reasonable and documented fees,
disbursements and other charges of (i) a single counsel selected by the
Administrative Agent for all such Indemnitees, taken as a whole (and, if
reasonably necessary, one local counsel for each relevant jurisdiction for all
such Indemnitees, taken as a whole, as the Administrative Agent may deem
appropriate in its good faith judgment), and (ii) solely in the case of a
potential or actual conflict of interest, one additional counsel to all affected
Indemnitees, taken as a whole (and, if reasonably necessary, one additional
local counsel for each relevant jurisdiction for all such Indemnitees, taken as
a whole, as the Administrative Agent may deem appropriate in its good faith
judgment)), incurred by or asserted against any Indemnitee by any third party or
by the Company or any Subsidiary arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any other
agreement or instrument contemplated thereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company or any Subsidiary and
regardless of whether any Indemnitee is a party thereto (any of the foregoing in
clauses (i) through (iii), a “Proceeding”); provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that (x) such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of, or material breach of
this Agreement by, such Indemnitee (or such Indemnitee’s Related Parties), (y)
the Administrative Agent, the Arrangers or the Lenders have been indemnified
under another provision of the Loan Documents or (z) such losses, claims,
damages, liabilities or related expenses relate to disputes solely among the
Indemnitees that are not arising out of any act or omission by any Borrower or
any Affiliate of any Borrower, other than claims against any agent, Arranger,
bookrunner or other similar role under this Agreement in its capacity as such.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim. All amounts due
under this Section 9.03(b) shall be payable by the Borrowers within 30 days (x)
after written demand therefor, in the case of any indemnification claim and (y)
after receipt of a reasonable detailed, written invoice therefor, together with
documentation supporting such reimbursement requests, in the case of
reimbursement of costs and expenses.
(c)To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, any Issuing Lender or any Swingline Lender
under clauses (a) or (b) of this Section and without limiting the Borrowers’
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent, such Issuing Lender or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Lender or such Swingline Lender
in its capacity as such. The obligations


79

--------------------------------------------------------------------------------





of the Lenders under this clause (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this clause (c)).
(d)To the fullest extent permitted by applicable law, (i) no party shall assert,
and each party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided, that nothing in this clause (i) shall limit the
indemnification obligations of the Borrowers under this Section 9.03 to the
extent such special, indirect, consequential or punitive damages are included in
any third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder, and (ii) no party shall be liable for any damages
arising from the use by unintended recipients of information or other materials
obtained through electronic, telecommunications or other information
transmission systems unless such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of, or material breach of this
Agreement by, such Indemnitee (or such Indemnitee’s Related Parties) or such
other party.
(e)Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers shall not be liable for any settlement of any Proceeding effectuated
without the Borrowers’ prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrowers’ written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrowers are
required to indemnify such Indemnitee pursuant to this Section 9.03, the
Borrowers agree to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and related expenses by reason
of such settlement or judgment in accordance with this Section 9.03. The
Borrowers shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld or delayed),
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder unless such settlement, compromise, consent or termination (i)
includes an unconditional release of each Indemnitee from all liability arising
out of such Proceeding and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of such
Indemnitee. Notwithstanding the above in this Section 9.03, each Indemnitee
shall be obligated to refund or return any and all amounts paid by the Borrowers
under this Section 9.03 to such Indemnitee for any losses, claims, damages,
liabilities or related expenses to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof.
SECTION 9.04. Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) neither the Company nor any of the other
Borrowers may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Company or any other Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of the Administrative Agent, and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


80

--------------------------------------------------------------------------------





(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (other than the Borrower, its affiliates,
any natural Person, any Defaulting Lender or any Competitor; provided, that the
list of Competitors (other than any reasonably identifiable Affiliate) included
in the definition of “Competitors” is permitted to be made available to any
Lender who specifically requests a copy thereof) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and participations in LC Disbursements and Swingline
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of: (A) the Company; provided, that no
consent of the Company shall be required for an assignment to (I) a Lender, an
Affiliate of a Lender or an Approved Fund or (II) if an Event of Default under
clause (a), (b), (h), (i) or (j) of Article VII has occurred and is continuing,
any other assignee (it being agreed that, following such assignment, the Company
shall be promptly notified thereof by the Administrative Agent); provided,
further, that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; (B) the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment to a Lender; and (C)
each Issuing Lender and each Swingline Lender (each consent required under this
sentence not to be unreasonably withheld). Notwithstanding the foregoing, any
Person that is a Fee Receiver but not a Permitted Fee Receiver shall not be an
assignee without the written consent of the Company and the Administrative Agent
(whether or not an Event of Default has occurred) (which consent may be withheld
in the Company’s and the Administrative Agent’s sole discretion).
(ii)Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent (such consent not to be unreasonably withheld or
delayed); provided, that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption (which shall contain, without limitation, a representation and
warranty from the assignee that such assignee is not a Competitor), together
with a processing and recordation fee of $3,500; provided, that assignments made
pursuant to Section 2.19(b) shall not require the signature of the assigning
Lender to become effective; and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any Tax forms required by Section
2.17(f) and an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent (x) shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Competitor and (y) shall
not have any liability with respect to any assignment or participation made to a
Person that is a Competitor, it being understood that the Administrative Agent
shall confirm that the requirements of any Assignment and Assumption are
satisfied.


81

--------------------------------------------------------------------------------





(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03) and to any fees payable hereunder that have accrued for
such Lender’s account but have not yet been paid. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and, as to entries
pertaining to it, each Issuing Bank and Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in clause (b) of this Section and any written consent to such
assignment required by clause (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.
(vi)The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c)(i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Lenders or the Swingline Lenders, sell participations to any
Person (other than a natural Person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries or any Person that would be a Fee Receiver but not a
Permitted Fee Receiver, unless such Fee Receiver receives written consent of the
Company and the Administrative Agent (which consent may be withheld in the
Company’s and the Administrative Agent’s sole discretion) or any Competitor;
provided, that the list of Competitors (other than any reasonably identifiable
Affiliate) included in the definition of “Competitors” is permitted to be made
available to any Lender who specifically requests a copy thereof) (such Person,
a “Participant”) in all or a portion of such


82

--------------------------------------------------------------------------------





Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such participation shall not increase the obligations of
any Loan Party under any Loan Document, except as contemplated below, and (D)
the Borrowers, the Administrative Agent, the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(ii)For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
(iii)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided, that such Participant shall
be subject to Sections 2.18(f) and 2.19 as though it were a Lender.
(iv)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(v)A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent; provided, that the Participant shall be subject
to the provisions of Sections 2.18 and 2.19 as if it were an assignee under
clause (b).


83

--------------------------------------------------------------------------------





(vi)Notwithstanding anything in this paragraph to the contrary, any bank that is
a member of the Farm Credit System that (a) has purchased a participation in the
minimum amount of $7,000,000 on or after the Effective Date, (b) is, by written
notice to the Company and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of the Company (on behalf of itself and
the other Borrowers) and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an Assignee as set forth in Exhibit A hereto and (ii) state the
dollar amount of the participation purchased. The Company and the Administrative
Agent shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph. Notwithstanding the foregoing, each bank
or other lending institution that is a member of the Farm Credit System
designated as a Voting Participant in Schedule 9.04(c)(vi) hereto shall be a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Borrowers and the Administrative Agent.
(d)Any Lender may at any time, without the consent of the Company or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or a central bank of any OECD nation or the Farm Credit Funding Corp. or to
any other entity organized under the Farm Credit Act, as amended, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Company and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Letters or Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Agreement by telecopy or by other electronic transmission
(including in “.pdf” or “.tif” format) shall be effective as delivery of a
manually executed counterpart hereof. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject


84

--------------------------------------------------------------------------------





matter hereof, including the commitments of the Lenders and, if applicable,
their Affiliates under any commitment letter or commitment advices submitted by
them (but do not supersede any other provisions of any such commitment letter or
related fee letter that are not by the terms of such documents superseded by the
terms of this Agreement upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). This Agreement shall become
effective as provided in Section 4.01, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrowers against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09. Governing Law; Jurisdiction; Venue; Consent to Service of Process.
(a)Governing Law. THIS AGREEMENT, AND ALL ACTIONS, CAUSES OF ACTION OR CLAIMS OF
ANY KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE) THAT MAY
BE BASED UPON, ARISE OUT OF OR RELATED TO THIS AGREEMENT, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
(b)Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Borrower hereby irrevocably and unconditionally agrees that
all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding to enforce any Guarantee or security interest
against any Loan Party or any of its properties in the courts of any
jurisdiction.


85

--------------------------------------------------------------------------------





(c)Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality.
(a)The Administrative Agent, the Issuing Lenders and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
and shall keep such Information confidential and the disclosing party shall be
responsible for any failure of such Persons to abide by this Section 9.12), (b)
to the extent requested by any regulatory authority (including the Financial
Industry Regulatory Authority and all successors thereto), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document, (f)
subject to an agreement containing provisions not less restrictive than those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement (in each case, other than to any Competitor or any other prospective
assignee or Participant to whom any Borrower has affirmatively declined to
provide its consent (to the extent such consent is required under this
Agreement) to the assignment or participation of Loans or commitments under this
Agreement) or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Loan Parties and their obligations, (g) with
the consent of the Company, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Lender or any Lender
on a non-confidential basis from a source other than a Loan Party that is not to
the knowledge of the receiving party


86

--------------------------------------------------------------------------------





in violation of any confidentiality restrictions and (i) to the extent necessary
in order to obtain CUSIP numbers with respect to the Loans, to the CUSIP Service
Bureau or any similar agency. For the purposes of this Section, “Information”
means all information received from a Loan Party and/or its Related Parties or
representatives relating to any Loan Party, its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by any Loan Party and/or its Related Parties or
representatives; provided, that, in the case of information received from the
Company and/or its Related Parties or any Subsidiary after the Effective Date,
such information is clearly identified at the time of delivery as confidential
or is required to be delivered by a Loan Party hereunder. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
(c)All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities.
Accordingly, each Lender represents to the Company (on behalf of the Loan
Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.
SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
names and addresses of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Patriot Act.
SECTION 9.14. No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, their Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Issuing Lenders, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders, the
Issuing Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, each Lender and their respective Affiliates may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates.
        


87

--------------------------------------------------------------------------------





SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16. Company. Each Borrower hereby designates the Company as its
representative, agent and attorney-in-fact to act on its behalf as specified
herein or in any other Loan Document. Each Borrower hereby authorizes the
Company to take such actions on its behalf under the terms of this Agreement and
the other Loan Documents and to exercise such powers and perform such duties
hereunder and thereunder as are specified in such agreements or are reasonably
incidental thereto, including issuing Borrowing Requests and Interest Election
Requests, acceptance of amounts borrowed hereunder, giving instructions with
respect to the disbursement of the proceeds of the Loans, giving and receiving
all other notices and consents hereunder or under any of the other Loan
Documents and taking all other actions (including in respect of compliance with
covenants), in each case, on behalf of such Borrower under the Loan Documents.
The Company hereby accepts such appointment. The Administrative Agent and the
Lenders shall be entitled to rely on all notices, requests, consents,
certifications and/or authorizations or other similar acts delivered or taken by
the Company for or on behalf of any Borrower pursuant hereto or the other Loan
Documents without inquiry and as if such notices, requests, consents,
certifications and/or authorizations or other similar acts were delivered by
such Borrower. Each representation, warranty, covenant, agreement and
undertaking made on behalf of any Borrower by the Company shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as it if the same had been
made directly by such Borrower. The Company (or any successor Company permitted
pursuant to this Section 9.16) shall not be permitted to resign as the Company
and the Borrowers shall not be permitted to remove the Company (or any successor
Company permitted pursuant to this Section 9.16) as the Company without the
consent of the Administrative Agent; provided, that if the Company notifies the
Administrative Agent in writing that it (or any successor Company permitted
pursuant to this Section 9.16) shall no longer be able to act as the Company in
accordance with the terms hereof, the Loan Parties shall appoint a successor to
act as the Company, which successor shall be a Borrower acceptable to the
Administrative Agent (and the Borrowers hereby agree that such Person thereafter
shall be vested with all rights, powers, privileges and authority of the Company
hereunder).
SECTION 9.17. Release of Guarantees.
(a)A Subsidiary Loan Party (other than any Borrower) shall be automatically
released from its obligations under (x) the Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which (i) such
Subsidiary Loan Party shall cease to be a Subsidiary and (ii) each other
Guarantee by such Subsidiary Loan Party of any Material Indebtedness of the
Company shall be released and (y) any Guarantee Agreement to the extent provided
therein.
(b)In connection with any termination or release pursuant to this Section, the
Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Company or the applicable Loan Party, at the
Company’s expense, all documents that the Company or such Loan Party shall
reasonably


88

--------------------------------------------------------------------------------





request to evidence such termination or release. The Lenders hereby irrevocably
authorize the Administrative Agent to take all actions specified in this Section
9.17.
SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent company,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.19 Amendment and Restatement. This Agreement restates and replaces in
its entirety the Existing Credit Agreement. Each of the parties hereto
acknowledges and agrees that the terms of this Agreement do not constitute a
novation but, rather, an amendment and restatement of the terms of a preexisting
Indebtedness and related agreement, as evidenced by the Existing Credit
Agreement.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




89

--------------------------------------------------------------------------------


Exhibit 10.2


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TYSON FOODS, INC.,
By: /s/ Shawn Munsell
Name: Shawn Munsell
Title: Vice President and Treasurer


[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Swingline Lender, an Issuing Lender and a Lender


By: /s/ Courtney Eng
Name: Courtney Eng
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


MORGAN STANLEY BANK, N.A.,
as a Lender and an Issuing Lender


By: /s/ Subhalakshmi Ghosh-Kohli
Name: Subhalakshmi Ghosh-Kohli
Title: Authorized Signatory










[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


MORGAN STANLEY SENIOR FUNDING, INC.,
as a Swingline Lender


By: /s/ Subhalakshmi Ghosh-Kohli
Name: Subhalakshmi Ghosh-Kohli
Title: Authorized Signatory




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


BANK OF AMERICA, N.A.,
as Issuing Lender and a Lender


By: /s/ Daniel H. Blakely
Name: Daniel H. Blakely
Title: Associate




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


Barclays Bank PLC,
as Lender


By: /s/ Christopher M. Aitkin
Name: Christopher M. Aitkin
Title: Assistant Vice President






[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


COBANK, ACB,
as an Issuing Lender


By: /s/ James H. Matzat
Name: James H. Matzat
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


Farm Credit Services of Western Arkansas, PCA,
as a Lender


By: /s/ Charlie McConnell
Name: Charlie McConnell #117
Title: SVP/Chief Lending Officer




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


ROYAL BANK OF CANADA,
as a Lender


By: /s/ Anthony Pistilli
Name: Anthony Pistilli
Title: Authorized Signatory


[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


Coöperatieve Rabobank U.A., New York
Branch, as a Lender


By: /s/ Chris Grimes
Name: Chris Grimes
Title: Executive Director


By: /s/ Stewart Kalish
Name: Stewart Kalish
Title: Executive Director




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as a Lender


By: /s/ Christine Howatt
Name: Christine Howatt
Title: Authorized Signatory




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.,
as a Lender


By: /s/ Kaye EA
Name: Kaye EA
Title: Managing Director


By: /s/ Gordon YIP
Name: Gordon YIP
Title: Director




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


GOLDMAN SACHS BANK USA,
as a Lender


By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


MIZUHO BANK, LTD.,
as a Lender


By: /s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


U.S. Bank National Association,
as a Lender


By: /s/ Brigitte M. Sinclair
Name: Brigitte M. Sinclair
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


Wells Fargo Bank, National Association,
as a Lender


By: /s/ Peter Kiedrowski
Name: Peter Kiedrowski
Title: Director




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


FARM CREDIT BANK OF TEXAS,
as a Lender


By: /s/ Chris M. Levine
Name: Chris M. Levine
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


Regions Bank,
as a Lender


By: /s/ Todd Rousseau
Name: Todd Rousseau
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


COMERCIA BANK,
as a Lender


By: /s/ John Smithson
Name: John Smithson
Title: Vice President








[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


Farm Credit Services of America, PCA,
as a Lender


By: /s/ Bruce Dean
Name: Bruce Dean
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


AGFIRST FARM CREDIT BANK,
as a Lender


By: /s/ Steven J. O'Shea
Name: Steven J. O'Shea
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

Exhibit 10.2


AMERICAN AGCREDIT, PCA,
as a Lender


By: /s/ Bradley K. Leafgren
Name: Bradley K. Leafgren
Title: Vice President




[ SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]